Exhibit 10.29

 

--------------------------------------------------------------------------------

 

$225,000,000

 

CREDIT AGREEMENT

 

DATED AS OF APRIL 28, 2005

 

AMONG

 

BJ’s WHOLESALE CLUB, INC.,

 

THE LENDERS,

 

JPMORGAN CHASE BANK, N.A.,

AS LC ISSUER, AS SWING LINE LENDER

AND AS ADMINISTRATIVE AGENT

 

AND

 

BANK OF AMERICA, N.A.,

AS SYNDICATION AGENT

 

CITIZENS BANK,

AS DOCUMENTATION AGENT

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.

AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   1

ARTICLE II THE CREDITS

   16

2.1

  

Commitment

   16

2.2

  

Required Payments; Termination

   17

2.3

  

Ratable Loans

   17

2.4

  

Types of Advances

   17

2.5

  

Swing Line Loans

   17

2.5.1

  

Amount of Swing Line Loans

   17

2.5.2

  

Borrowing Notice

   17

2.5.3

  

Making of Swing Line Loans

   17

2.5.4

  

Repayment of Swing Line Loans

   18

2.6

  

Facility Fee; Reductions and Increases in Aggregate Commitment

   19

2.7

  

Minimum Amount of Each Advance

   20

2.8

  

Optional Principal Payments

   20

2.9

  

Method of Selecting Types and Interest Periods for New Advances

   20

2.10

  

Conversion and Continuation of Outstanding Advances

   21

2.11

  

Changes in Interest Rate, etc

   21

2.12

  

Rates Applicable After Default

   22

2.13

  

Method of Payment

   22

2.14

  

Noteless Agreement; Evidence of Indebtedness

   23

2.15

  

Telephonic Notices

   23

2.16

  

Interest Payment Dates; Interest and Fee Basis

   23

2.17

  

Notification of Advances, Interest Rates, Prepayments and Commitment Changes

   24

2.18

  

Lending Installations

   24

2.19

  

Non-Receipt of Funds by the Administrative Agent

   24

2.20

  

Facility LCs

   25

2.21

  

Replacement of Lender

   30

ARTICLE III YIELD PROTECTION; TAXES

   31

3.1

  

Yield Protection

   31

3.2

  

Changes in Capital Adequacy Regulations

   32

3.3

  

Availability of Types of Advances

   32

3.4

  

Funding Indemnification

   32

3.5

  

Taxes

   32

3.6

  

Lender Statements; Survival of Indemnity

   35

ARTICLE IV CONDITIONS PRECEDENT

   35

4.1

  

Initial Credit Extension

   35

4.2

  

Each Credit Extension

   36

ARTICLE V REPRESENTATIONS AND WARRANTIES

   37

5.1

  

Existence and Standing

   37

5.2

  

Authorization and Validity

   37

 

ii



--------------------------------------------------------------------------------

5.3

  

No Conflict; Government Consent

   37

5.4

  

Financial Statements

   38

5.5

  

Material Adverse Change; Default

   38

5.6

  

Taxes

   38

5.7

  

Litigation and Contingent Obligations

   38

5.8

  

Subsidiaries

   38

5.9

  

ERISA

   39

5.10

  

Accuracy of Information

   39

5.11

  

Regulation U

   39

5.12

  

Material Agreements

   39

5.13

  

Compliance With Laws

   39

5.14

  

Ownership of Properties

   40

5.15

  

Environmental Matters

   40

5.16

  

Investment Company Act

   40

5.17

  

Public Utility Holding Company Act

   40

ARTICLE VI COVENANTS

   40

6.1

  

Financial Reporting

   40

6.2

  

Use of Proceeds

   42

6.3

  

Notice of Default

   42

6.4

  

Conduct of Business

   42

6.5

  

Taxes

   42

6.6

  

Insurance

   43

6.7

  

Compliance with Laws

   43

6.8

  

Maintenance of Properties

   43

6.9

  

Inspection

   43

6.10

  

Dividends

   43

6.11

  

Indebtedness

   44

6.12

  

Merger

   45

6.13

  

Sale of Assets

   45

6.14

  

Investments and Acquisitions

   46

6.15

  

Liens

   48

6.16

  

Affiliates

   49

6.17

  

Amendments

   50

6.18

  

Rate Hedging Obligations

   50

6.19

  

Financial Covenants

   50

6.20

  

Subsidiary Guaranties

   50

6.21

  

Intercompany Indebtedness

   51

ARTICLE VII DEFAULTS

   51

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

   53

8.1

  

Acceleration; Facility LC Collateral Account

   53

8.2

  

Amendments

   54

8.3

  

Preservation of Rights

   55

 

iii



--------------------------------------------------------------------------------

ARTICLE IX GENERAL PROVISIONS

   55

9.1

  

Survival of Representations

   55

9.2

  

Governmental Regulation

   55

9.3

  

Headings

   55

9.4

  

Entire Agreement

   55

9.5

  

Several Obligations; Benefits of this Agreement

   56

9.6

  

Expenses; Indemnification

   56

9.7

  

Numbers of Documents

   56

9.8

  

Accounting

   57

9.9

  

Severability of Provisions

   57

9.10

  

Nonliability of Lenders

   57

9.11

  

Confidentiality

   57

9.12

  

Nonreliance

   57

9.13

  

Disclosure

   58

9.14

  

USA PATRIOT Act

   58

9.15

  

Termination of Prior Agreement

   58

ARTICLE X THE ADMINISTRATIVE AGENT

   58

10.1

  

Appointment; Nature of Relationship

   58

10.2

  

Powers

   58

10.3

  

General Immunity

   59

10.4

  

No Responsibility for Loans, Recitals, etc

   59

10.5

  

Action on Instructions of Lenders

   59

10.6

  

Employment of Agents and Counsel

   59

10.7

  

Reliance on Documents; Counsel

   60

10.8

  

Administrative Agent’s Reimbursement and Indemnification

   60

10.9

  

Notice of Default

   60

10.10

  

Rights as a Lender

   60

10.11

  

Lender Credit Decision

   61

10.12

  

Successor Administrative Agent

   61

10.13

  

Administrative Agent and Arranger Fees

   62

10.14

  

Delegation to Affiliates

   62

10.15

  

Co-Agents, Documentation Agent, Syndication Agent, etc

   62

ARTICLE XI SETOFF; RATABLE PAYMENTS

   62

11.1

  

Setoff

   62

11.2

  

Ratable Payments

   62

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

   63

12.1

  

Successors and Assigns

   63

12.2

  

Dissemination of Information

   66

12.3

  

Tax Treatment

   66

ARTICLE XIII NOTICES

   66

13.1

  

Notices

   66

13.2

  

Change of Address

   67

ARTICLE XIV COUNTERPARTS

   67

 

iv



--------------------------------------------------------------------------------

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

   67

15.1

  

CHOICE OF LAW

   67

15.2

  

CONSENT TO JURISDICTION

   67

15.3

  

WAIVER OF JURY TRIAL

   68

 

v



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

   Form of Compliance Certificate

Exhibit B

   Form of Assignment and Assumption Agreement

Exhibit C

   Form of Subsidiary Guaranty

 

SCHEDULES

 

Pricing Schedule

    

Schedule 1

   Commitments

Schedule 2.20.13

   Outstanding Letters of Credit

Schedule 5.8

   Subsidiaries

Schedule 6.11

   Indebtedness

Schedule 6.14

   Investments

Schedule 6.15

   Liens

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This Agreement, dated as of April 28, 2005, is among BJ’s Wholesale Club, Inc.,
the Lenders and JPMorgan Chase Bank, N.A. (“JPMCB”), a national banking
association, as LC Issuer, as Swing Line Lender and as Administrative Agent. The
parties hereto agree as follows:

 

R E C I T A L S:

 

A. The Borrower has requested the Lenders to make financial accommodations to it
in the aggregate principal amount of $225,000,000 (as the same may be increased
in accordance with the terms hereof); and

 

B. The Lenders are willing to extend such financial accommodations on the terms
and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
made herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

DEFINITIONS

 

As used in this Agreement:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

 

“Active Subsidiary” means a Subsidiary that has total assets of at least
$500,000.

 

“Adjusted Debt” means, as of any date of determination, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (i) the outstanding principal
amount of all Indebtedness plus (ii) the product of eight (8) times Rentals (for
the twelve (12) months most recently completed prior to the date of
determination).

 

“Administrative Agent” means JPMCB in its capacity as administrative agent of
the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article X.

 



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means a borrowing hereunder, (i) made by some or all of the Lenders on
the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurodollar Loans, for the same Interest Period. The term “Advance” shall include
Swing Line Loans unless otherwise expressly provided.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as adjusted from time to time pursuant to the terms hereof. The initial
Aggregate Commitment is $225,000,000.

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.

 

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4 hereof; provided,
however, that for purposes of all computations required to be made with respect
to compliance by the Borrower with Section 6.19, such term shall mean generally
accepted accounting principles as in effect on the date hereof, applied in a
manner consistent with those used in preparing the Financial Statements.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (a) the Prime Rate in effect on such day, and (b) the Federal
Funds Effective Rate in effect on such day plus  1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Fee Rate” means, at any time, the percentage rate per annum at
which, as applicable, (i) facility fees are accruing on the Aggregate Commitment
(without regard to usage), or (ii) LC Fees are accruing, in each case at such
time as set forth in the Pricing Schedule; provided however, that for any day on
which the Aggregate Outstanding Credit Exposure is in excess of 50% of the
Aggregate Commitment then in effect (or, if the Aggregate Commitment

 

2



--------------------------------------------------------------------------------

has terminated, 50% of the Aggregate Commitment immediately prior to such
termination), the Applicable Fee Rate with respect to LC Fees shall be increased
by .125%.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule; provided however,
that for any day on which the Aggregate Outstanding Credit Exposure is in excess
of 50% of the Aggregate Commitment then in effect (or, if the Aggregate
Commitment has terminated, 50% of the Aggregate Commitment immediately prior to
such termination), the Applicable Margin shall be increased by .125%.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Arranger” means J.P. Morgan Securities Inc., a Delaware corporation, and its
successors, in its capacity as Lead Arranger and Sole Book Runner.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.1) and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Authorized Officer” means any of the Chairman, President, Chief Financial
Officer, Treasurer, Controller or any Vice President-Finance of the Borrower,
acting singly.

 

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

 

“Board” means the Board of Governors of the Federal Reserve System.

 

“Borrower” means BJ’s Wholesale Club, Inc., a Delaware corporation, and its
successors and assigns.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.9.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are

 

3



--------------------------------------------------------------------------------

open in New York for the conduct of substantially all of their commercial
lending activities, interbank wire transfers can be made on the Fedwire system
and dealings in United States dollars are carried on in the London interbank
market and (ii) for all other purposes, a day (other than a Saturday or Sunday)
on which banks generally are open in New York for the conduct of substantially
all of their commercial lending activities and interbank wire transfers can be
made on the Fedwire system.

 

“Business Trust” means BJ’s Northeast Business Trust, a Massachusetts business
trust and Wholly-Owned Subsidiary of the Borrower, and its successors and
assigns.

 

“Capital” means, as of any date of determination, the sum of Net Worth plus
Adjusted Debt.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 30% or more of the outstanding shares of voting stock of the
Borrower or (ii) during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (a) who were members of that board
or equivalent governing body on the first day of such period, (b) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (a) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (c) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (a) and (b)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Class”, when used in reference to any Loan or Advance, refers to whether such
Loan, or the Loans comprising such Advance, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Collateral Shortfall Amount” is defined in Section 8.1(i).

 

“Commercial LC” means a Facility LC which is the payment mechanism for a
commercial trade transaction.

 

4



--------------------------------------------------------------------------------

“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans to, and participate in Facility LCs issued upon the application
of, the Borrower in an aggregate amount not exceeding the amount set forth
opposite its name on Schedule 1 hereto, as it may be modified as a result of any
assignment that has become effective pursuant to Section 12.1 or as otherwise
modified from time to time pursuant to the terms hereof.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership (but
does not include (i) any application for a Letter of Credit or (ii) any
obligation of any Person to pay the purchase price of real estate, subject to
the satisfaction of customary conditions precedent, contracted for in the
ordinary course of business). The principal amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, covered by such Contingent
Obligation or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the Person in good faith.

 

“Conversion/Continuation Notice” is defined in Section 2.10.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

 

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC hereunder.

 

“Current Maturities” means, as of any date of determination, the sum of all
amounts which were due and payable within 12 months prior to such date with
respect to any Indebtedness with an original term in excess of one year (it
being understood that Indebtedness under this Agreement shall not be included),
all determined on a consolidated basis for the Borrower and its Subsidiaries.

 

“Default” means an event described in Article VII.

 

“EBITR” means, for any period, Net Income for such period plus (i) interest
expense, to the extent deducted in computing Net Income for such period; (ii)
income taxes, to the extent

 

5



--------------------------------------------------------------------------------

deducted in computing Net Income for such period; and (iii) Rentals, to the
extent deducted in computing Net Income for such period, all determined on a
consolidated basis for the Borrower and its Subsidiaries.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (i) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 3o3(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (vi) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (vii)
the receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from the Borrower or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Base Rate” means, with respect to any Eurodollar Advance for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as

 

6



--------------------------------------------------------------------------------

determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “Eurodollar
Base Rate” with respect to such Eurodollar Advance for such Interest Period
shall be the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.12, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to any Eurodollar Advance for any Interest
Period, an interest rate per annum equal to the sum of (i) (a) the Eurodollar
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate
(rounded upwards, if necessary, to the next 1/16 of 1 %) plus (ii) the
Applicable Margin.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Facility LC” is defined in Section 2.20.1.

 

“Facility LC Application” is defined in Section 2.20.3.

 

“Facility LC Collateral Account” is defined in Section 2.20.11.

 

“Facility Termination Date” means April 27, 2010 or any earlier date on which
the Aggregate Commitment is reduced to zero or otherwise terminated pursuant to
the terms hereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received

 

7



--------------------------------------------------------------------------------

by the Administrative Agent from three Federal funds brokers of recognized
standing selected by it.

 

“Fixed Charge Coverage Ratio” means a ratio of (i) EBITR for such fiscal quarter
and the three immediately preceding fiscal quarters to (ii) the sum of interest
expense, Rentals and cash dividends for such fiscal quarter and the three
immediately preceding fiscal quarters plus Current Maturities as of the end of
such fiscal quarter, all determined on a consolidated basis for the Borrower and
its Subsidiaries.

 

“Floating Rate” means, for any day, a rate per annum equal to the Alternate Base
Rate for such day plus (ii) the Applicable Margin, in each case changing when
and as the Alternate Base Rate changes.

 

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

 

“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.12, bears interest at the Floating Rate.

 

“Guarantor” means any Subsidiary which is from time to time a party to the
Subsidiary Guaranty. The initial Guarantors are Strathmore Holdings, Inc., the
Trademark Subsidiary, BJ’s NJ Atlantic Distribution Center, LLC, the Business
Trust, Natick Realty, Inc. and the Investment Subsidiary.

 

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
obligations of such Person to purchase securities or other Property arising out
of or in connection with the sale of the same or substantially similar
securities or Property, (vi) Capitalized Lease Obligations and (vii) any other
obligation for borrowed money or other financial accommodations (excluding trade
payables incurred in the ordinary course) which in accordance with Agreement
Accounting Principles would be shown as a liability on the consolidated balance
sheet of such Person, (viii) net liabilities under Rate Hedging Obligations or
in respect of any other derivative financial instrument, (ix) unreimbursed draws
under Letters of Credit and (x) Contingent Obligations.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of seven
days or one, two, three or six months commencing on a Business Day selected by
the Borrower pursuant to this Agreement. Such Interest Period shall end on the
day which corresponds numerically to such date seven days or one, two, three or
six months thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business

 

8



--------------------------------------------------------------------------------

Day, such Interest Period shall end on the next succeeding Business Day,
provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.

 

“Investment” of a Person means any loan, advance (other than advances to
officers and employees made in the ordinary course of business), extension of
credit (other than accounts receivable arising in the ordinary course of
business on terms customary in the trade) or contribution of capital by such
Person; stocks, bonds, mutual funds, partnership interests, notes, debentures or
other securities owned by such Person; any deposit accounts and certificate of
deposit owned by such Person; and structured notes, derivative financial
instruments and other similar instruments or contracts (valued at cost or, at
any time, net liability of such Person thereunder) owned by such Person.

 

“Investment Subsidiary” means Natick Security Corp., a Massachusetts corporation
and a Wholly-Owned Subsidiary of the Borrower, and its successors.

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“LC Disbursement” means a payment made by the LC Issuer pursuant to a Letter of
Credit.

 

“LC Fee” is defined in Section 2.20.4.

 

“LC Issuer” means JPMCB (or any subsidiary or affiliate of JPMCB designated by
JPMCB) in its capacity as issuer of Facility LCs hereunder or any other Lender
which agrees with the Borrower to act as an issuer of Facility LCs hereunder, in
its capacity as such Issuer.

 

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

“LC Payment Date” is defined in Section 2.20.5.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes JPMCB in its capacity as Swing Line
Lender.

 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.18.

 

9



--------------------------------------------------------------------------------

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

“Loan” means a Revolving Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, the Facility LC Applications, any Notes
issued pursuant to Section 2.14 and the Subsidiary Guaranty.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents to
which it is a party, or (iii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent, the LC Issuer
or the Lenders thereunder.

 

“Material Indebtedness” is defined in Section 7.5.

 

“Modify” and “Modification” are defined in Section 2.20.1.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Income” means, for any period, the net income (or loss) of the Borrower and
its Subsidiaries on a consolidated basis for such period determined in
conformity with Agreement Accounting Principles; provided, however, that to the
extent reported as a separate item on the Borrower’s financial statements
delivered pursuant to Section 6.1 hereof, there shall be excluded (i) the income
(or loss) of any Affiliate of the Borrower or other Person (other than a
Subsidiary of the Borrower) in which any Person (other than the Borrower or any
of its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower, or any of its
Subsidiaries by such Affiliate or other Person during such period and (ii) the
income (or loss) of any Person accrued prior to the date such Person becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries or that Person’s assets are acquired by the Borrower
or any of its Subsidiaries.

 

10



--------------------------------------------------------------------------------

“Net Worth” means the aggregate amount of shareholders equity of the Borrower as
determined from a consolidated balance sheet of the Borrower and its
Subsidiaries, prepared in accordance with Agreement Accounting Principles.

 

“Non-U.S. Lender” is defined in Section 3.5(iv).

 

“Note” is defined in Section 2.14.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent, the LC Issuer or any
indemnified party arising under the Loan Documents.

 

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

 

“Other Taxes” is defined in Section 3.5(ii).

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its Pro Rata Share of the LC Obligations at
such time, plus (iii) an amount equal to its Pro Rata Share of the aggregate
principal amount of Swing Line Loans outstanding at such time.

 

“Participants” is defined in Section 12.1.

 

“Payment Date” means the last day of each March, June, September and December.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Investments” means Investments in any of the following:

 

(i) Short-term obligations of, or fully guaranteed by, the United States of
America;

 

(ii) Commercial paper rated A-2 or better by S&P or P-2 or better by Moody’s and
securities commonly known as “short-term bank notes” issued by any Lender
denominated in United States dollars which at the time of purchase have been
rated and the ratings for which are not less than P-2 if rated by Moody’s, and
not less than A-2 if rated by S&P;

 

(iii) Demand deposit accounts maintained in the ordinary course of business;

 

(iv) Certificates of deposit issued by and time deposits with commercial banks
(whether domestic or foreign) having capital and surplus in excess of
$100,000,000;

 

11



--------------------------------------------------------------------------------

(v) Tax-free government securities rated “A” or better as rated by S&P or
Moody’s which have a weighted average life of less than two (2) years;

 

(vi) Government securities mutual funds which invest primarily in tax-free
government securities rated “A” or better as rated by S&P or Moody’s which have
a weighted average life of less than two (2) years;

 

(vii) Corporate debt securities rated “A” or better as rated by S&P or Moody’s
that mature within two (2) years from the date the Investment is made by the
Borrower or any of its Subsidiaries;

 

(viii) Collateralized mortgage obligations rated “A” or better as rated by S&P
or Moody’s with an average life less than two (2) years;

 

(ix) Money market preferred stock investments rated “A” or better as rated by
S&P or Moody’s;

 

(x) Repurchase agreements relating to a security which is rated “A” or better as
rated by S&P or Moody’s that mature within two (2) years from the date the
Investment is made by the Borrower or any of its Subsidiaries;

 

(xi) Tax free government securities rated “SP2” or better by S&P or “MIG2” or
better by Moody’s with an average life of less than two (2) years;

 

(xii) Money market mutual funds with an average maturity of not more than 270
days which invest primarily in corporate or governmental debt securities and
which debt securities have a rating equal to or better than the applicable
rating for such securities set forth in clauses (ii), (vii), (x) or (xi) above;
and

 

(xiii) any “Eligible Security” as defined in Rule 2a-7 promulgated under the
Investment Company Act of 1940, as amended, including any such investment which
would be an “Eligible Security” but for the fact that it has a remaining
maturity in excess of 396 days (but only so long as it has a remaining maturity
less than two years).

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code or Section 302 of ERISA, and in respect to which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

12



--------------------------------------------------------------------------------

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMCB (which is not necessarily the lowest rate
charged to any customer), changing when and as said prime rate changes.

 

“Prior Agreement” means the Credit Agreement dated as of June 12, 2002 among the
Borrower, Bank One, NA, as agent, and the Lenders party thereto, as amended
through the date hereof.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment.

 

“Purchasers” is defined in Section 12.1.

 

“Rate Hedging Agreements” of a Person means (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, exchange rates or forward rates applicable to
such party’s assets, liabilities or exchange transactions, including, but not
limited to, dollar-denominated or cross-currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options, puts and
warrants, commodity hedging arrangements and (ii) any and all cancellations, buy
backs, reversals, terminations or assignments of any of the foregoing.

 

“Rate Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under Rate Hedging
Agreements.

 

“Real Estate Subsidiary” means any Wholly-Owned Subsidiary of the Borrower
existing on the date hereof or formed after the date hereof (i) for the purpose
of (a) purchasing, developing and/or carrying real estate or lending money to
the Borrower or any Wholly-Owned Subsidiary or (b) acting as a holding company
for Subsidiaries which purchase, develop and/or carry real estate, (ii) which
conducts no business other than that which is incidental to purchasing,
developing and/or carrying real estate or lending money to the Borrower or any
Wholly-Owned Subsidiary and (iii) which owns no significant assets other than
real estate, Subsidiaries which are Real Estate Subsidiaries or mortgages on
real estate owned by the Borrower or any Wholly-Owned Subsidiary.

 

“Register” is defined in Section 12.1(b)(iv).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official

 

13



--------------------------------------------------------------------------------

interpretation of said Board of Governors relating to reserve requirements
applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.20 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Rentals” of a Person means, with respect to any period, the aggregate amount of
rental expense deducted in computing Net Income for such period.

 

“Required Lenders” means Lenders in the aggregate having at least 51% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 51% of the Aggregate Outstanding
Credit Exposure.

 

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Standby LC” means a Facility LC which is not a Commercial Letter of Credit.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Eurodollar Rate, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute

 

14



--------------------------------------------------------------------------------

eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

 

“Subsidiary Guaranty” means that certain Guaranty dated as of the date hereof
executed and delivered by the applicable Subsidiaries in favor of the
Administrative Agent, on behalf of the Lenders, as the same may be amended,
supplemented or otherwise modified from time to time, including any joinder
agreements entered into pursuant to Section 6.20 hereto.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (i) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) is responsible for more than 10% of the
consolidated net sales or of the consolidated Net Income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause (i)
above.

 

“Swing Line Borrowing Notice” is defined in Section 2.5.2.

 

“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $15,000,000 at any one time
outstanding.

 

“Swing Line Lender” means JPMCB or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

 

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.5.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Trademark Subsidiary” means Strathmore Partners LP, a Delaware limited
partnership and Wholly-Owned Subsidiary of the Borrower, formed for the purpose
of (i) owning trademarks

 

15



--------------------------------------------------------------------------------

and/or other intellectual property and whose income is primarily derived from
royalties received from the Borrower and its Subsidiaries for the use of such
trademarks and/or other intellectual property and/or (ii) owning and operating
retail stores in states in which the Borrower has determined there are
advantages to operating retail stores in such state through a Wholly-Owned
Subsidiary.

 

“Transferee” is defined in Section 12.2.

 

“Trademark Subsidiary Promissory Note” means that certain subordinated
Promissory Note issued by the Borrower in favor of the Business Trust (as
assignee of BJ’s Northeast Operating Company) in the original aggregate
principal amount of $648,000,000 and dated September 21, 1999, as amended.

 

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more direct or indirect
Wholly-Owned Subsidiaries of such Person, or by such Person and one or more
Wholly-Owned Subsidiaries of such Person, or (ii) any partnership, limited
liability company, association, joint venture or similar business organization
100% of the ownership interests having ordinary voting power of which shall at
the time be so owned or controlled by such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II

THE CREDITS

 

2.1 Commitment. From and including the date of this Agreement and prior to the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to (i) make Loans to the Borrower and
(ii) participate in Facility LCs issued upon the request of the Borrower,
provided that, after giving effect to the making of each such Loan and the
issuance of each such Facility LC, such Lender’s Outstanding Credit Exposure
shall not exceed in the aggregate at any one time outstanding the amount of its
Commitment. Subject to the terms of this Agreement, the Borrower may borrow,
repay and reborrow at any time prior to the Facility Termination Date. The
Commitments to extend credit hereunder shall expire on

 

16



--------------------------------------------------------------------------------

the Facility Termination Date. The LC Issuer will issue Facility LCs hereunder
on the terms and conditions set forth in Section 2.20.

 

2.2 Required Payments; Termination. The Aggregate Outstanding Credit Exposure
and all other unpaid Obligations shall be paid in full by the Borrower on the
Facility Termination Date.

 

2.3 Ratable Loans. Each Advance hereunder (other than any Swing Line Loan) shall
consist of Revolving Loans made from the several Lenders ratably according to
their Pro Rata Shares.

 

2.4 Types of Advances. The Advances may be Floating Rate Advances or Eurodollar
Advances, or a combination thereof, selected by the Borrower in accordance with
Sections 2.9 and 2.10, or Swing Line Loans selected by the Borrower in
accordance with Section 2.5.

 

2.5 Swing Line Loans.

 

2.5.1 Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the date of this
Agreement and prior to the Facility Termination Date, the Swing Line Lender
agrees, on the terms and conditions set forth in this Agreement, to make Swing
Line Loans to the Borrower from time to time in an aggregate principal amount
not to exceed the Swing Line Commitment, provided that the Aggregate Outstanding
Credit Exposure shall not at any time exceed the Aggregate Commitment, and
provided further that at no time shall the sum of (i) the Swing Line Lender’s
Pro Rata Share of the Swing Line Loans, plus (ii) the outstanding Revolving
Loans made by the Swing Line Lender pursuant to Section 2.1, exceed the Swing
Line Lender’s Commitment at such time. Subject to the terms of this Agreement,
the Borrower may borrow, repay and reborrow Swing Line Loans at any time prior
to the Facility Termination Date.

 

2.5.2 Borrowing Notice. The Borrower shall deliver to the Administrative Agent
and the Swing Line Lender irrevocable notice (a “Swing Line Borrowing Notice”)
not later than 1:00 p.m. (New York time) on the Borrowing Date of each Swing
Line Loan, specifying (i) the applicable Borrowing Date (which date shall be a
Business Day), and (ii) the aggregate amount of the requested Swing Line Loan
which shall be an amount not less than $100,000. The Swing Line Loans shall bear
interest at the Floating Rate.

 

2.5.3 Making of Swing Line Loans. Promptly after receipt of a Swing Line
Borrowing Notice, the Administrative Agent shall notify each Lender by fax, or
other similar form of transmission, of the requested Swing Line Loan. Not later
than 3:00 p.m. (New York time) on the applicable Borrowing Date, the Swing Line
Lender shall make available the Swing Line Loan, in funds immediately

 

17



--------------------------------------------------------------------------------

available in New York, to the Administrative Agent at its address specified
pursuant to Article XIII. The Administrative Agent will promptly make the funds
so received from the Swing Line Lender available to the Borrower on the
Borrowing Date at the Administrative Agent’s aforesaid address.

 

2.5.4 Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Borrower on or before the fifth (5th) Business Day after the Borrowing
Date for such Swing Line Loan. In addition, by written notice to the
Administrative Agent (which the Administrative Agent shall promptly transmit to
the Lenders) given not later than 10:00 a.m. (New York time) on the applicable
repayment date, the Swing Line Lender (i) may at any time in its sole discretion
with respect to any outstanding Swing Line Loan, or (ii) shall on the fifth
(5th) Business Day after the Borrowing Date of any Swing Line Loan, require each
Lender (including the Swing Line Lender) to make a Revolving Loan in the amount
of such Lender’s Pro Rata Share of such Swing Line Loan (including, without
limitation, any interest accrued and unpaid thereon), for the purpose of
repaying such Swing Line Loan. Not later than 1:00 p.m. (New York time) on the
date of any notice received pursuant to this Section 2.5.4, each Lender shall
make available its required Revolving Loan, in funds immediately available in
New York to the Administrative Agent at its address specified pursuant to
Article XIII. Revolving Loans made pursuant to this Section 2.5.4 shall
initially be Floating Rate Loans and thereafter may be continued as Floating
Rate Loans or converted into Eurodollar Loans in the manner provided in Section
2.10 and subject to the other conditions and limitations set forth in this
Article II. Unless a Lender shall have notified the Swing Line Lender, prior to
its making any Swing Line Loan, that any applicable condition precedent set
forth in Sections 4.1 or 4.2 had not then been satisfied, such Lender’s
obligation to make Revolving Loans pursuant to this Section 2.5.4 to repay Swing
Line Loans shall be unconditional, continuing, irrevocable and absolute and
shall not be affected by any circumstances, including, without limitation, (a)
any set-off, counterclaim, recoupment, defense or other right which such Lender
may have against the Administrative Agent, the Swing Line Lender or any other
Person, (b) the occurrence or continuance of a Default or Unmatured Default, (c)
any adverse change in the condition (financial or otherwise) of the Borrower, or
(d) any other circumstances, happening or event whatsoever. In the event that
any Lender fails to make payment to the Administrative Agent of any amount due
under this Section 2.5.4, the Administrative Agent shall be entitled to receive,
retain and apply against such obligation the principal and interest otherwise
payable to such Lender hereunder until the Administrative Agent receives such
payment from such Lender or such obligation is otherwise fully satisfied. In
addition to the foregoing, if for any reason any Lender fails to make payment to
the Administrative Agent of any amount due under this Section 2.5.4, such Lender
shall be deemed, at the option of the Administrative Agent, to have
unconditionally and irrevocably purchased from the Swing Line Lender, without
recourse or warranty, an undivided interest and participation in the applicable

 

18



--------------------------------------------------------------------------------

Swing Line Loan in the amount of such Revolving Loan, and such interest and
participation may be recovered from such Lender together with interest thereon
at the Federal Funds Effective Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received. On the
Facility Termination Date, the Borrower shall repay in full the outstanding
principal balance of the Swing Line Loans.

 

2.6 Facility Fee; Reductions and Increases in Aggregate Commitment.

 

  (a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender according to its Pro Rata Share a facility fee at a per annum rate
equal to the Applicable Fee Rate on the Aggregate Commitment (without regard to
usage) (or, after the Aggregate Commitment is terminated, on the Aggregate
Outstanding Credit Exposure) from the date hereof to and including the later of
the Facility Termination Date and the date all Loans and Reimbursement
Obligations have been paid in full, payable on each Payment Date hereafter and
on the Facility Termination Date.

 

  (b) The Borrower may permanently reduce the Aggregate Commitment in whole, or
in part ratably among the Lenders in integral multiples of $5,000,000, upon at
least three (3) Business Days’ written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction, provided, however, that
the amount of the Aggregate Commitment may not be reduced below the Aggregate
Outstanding Credit Exposure. All accrued facility fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Credit Extensions hereunder.

 

  (c)

The Borrower may, at its option, on up to two occasions, seek to increase the
Aggregate Commitment by up to an aggregate amount of $100,000,000 (resulting in
a maximum Aggregate Commitment of $325,000,000) upon at least three (3) Business
Days’ prior written notice to the Administrative Agent, which notice shall
specify the amount of any such increase and shall be delivered at a time when no
Default or Unmatured Default has occurred and is continuing. The Borrower may,
after giving such notice, offer the increase (which may be declined by any
Lender in its sole discretion) in the Aggregate Commitment on either a ratable
basis to the Lenders or on a non pro-rata basis to one or more Lenders and/or to
other Lenders or entities reasonably acceptable to the Administrative Agent. No
increase in the Aggregate Commitment shall become effective until the existing
or new Lenders extending such incremental Commitment amount and the Borrower
shall have delivered to the Administrative Agent a document inform reasonably
satisfactory to the Administrative Agent pursuant to which any such existing
Lender states the amount of its Commitment increase, any such new Lender states
its Commitment amount and agrees to assume and accept the obligations and rights
of a Lender hereunder and the Borrower accepts such incremental Commitments. The
Lenders (new or existing) shall accept an

 

19



--------------------------------------------------------------------------------

 

assignment from the existing Lenders, and the existing Lenders shall make an
assignment to the new or existing Lender accepting a new or increased
Commitment, of a direct or participation interest in each then outstanding
Advance and Facility L/C such that, after giving effect thereto, all credit
exposure hereunder is held ratably by the Lenders in proportion to their
respective Commitments. Assignments pursuant to the preceding sentence shall be
made in exchange for the principal amount assigned plus accrued and unpaid
interest and facility and letter of credit fees. The Borrower shall make any
payments under Section 3.4 resulting from such assignments. Any such increase of
the Aggregate Commitment shall be subject to receipt by the Administrative Agent
from the Borrower of such supplemental opinions, resolutions, certificates and
other documents as the Administrative Agent may reasonably request.

 

2.7 Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each Floating Rate Advance (other than an Advance to repay Swing
Line Loans) shall be in the minimum amount of $3,000,000 (and in multiples of
$1,000,000 if in excess thereof), provided, however, that any Floating Rate
Advance may be in the amount of the Available Aggregate Commitment.

 

2.8 Optional Principal Payments. The Borrower may from time to time pay, without
penalty or premium, all outstanding Floating Rate Advances (other than Swing
Line Loans), or, in a minimum aggregate amount of $1,000,000 any integral
multiple of $1,000,000 in excess thereof, any portion of the outstanding
Floating Rate Advances (other than Swing Line Loans) upon one (1) Business Day’s
prior notice to the Administrative Agent. The Borrower may at anytime pay,
without penalty or premium, all outstanding Swing Line Loans, or, in a minimum
amount of $100,000 and increments of $50,000 in excess thereof, any portion of
the outstanding Swing Line Loans, with notice to the Administrative Agent and
the Swing Line Lender by 10:00 a.m. (New York time) on the date of repayment.
The Borrower may from time to time pay, subject to the payment of any funding
indemnification amounts required by Section 3.4 but without penalty or premium,
all outstanding Eurodollar Advances, or, in a minimum aggregate amount of
$5,000,000 or any integral multiple of $1,000,000 in excess thereof, any portion
of the outstanding Eurodollar Advances upon three (3) Business Days’ prior
notice to the Administrative Agent.

 

2.9 Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time. The Borrower
shall give the Administrative Agent irrevocable notice (a “Borrowing Notice”)
not later than 11:00 a.m. (New York time) on the proposed Borrowing Date of each
Floating Rate Advance (other than a Swing Line Loan) and not later than 11:00
a.m. (New York time) on the date three (3) Business Days before the Borrowing
Date for each Eurodollar Advance, provided that any such notice of a Floating
Rate Advance to refinance reimbursement of a Facility LC disbursement pursuant
to Section 2.20.6 may be given not later than 11:00 a.m. (New York time) on the
date of the proposed Advance. Each such notice shall specify:

 

  (i) the Borrowing Date, which shall be a Business Day, of such Advance,

 

20



--------------------------------------------------------------------------------

  (ii) the aggregate amount of such Advance,

 

  (iii) the Type of Advance selected, and

 

  (iv) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

 

Not later than 1:00 p.m. (New York time) on each Borrowing Date, each Lender
shall make available its Revolving Loan or Revolving Loans in funds immediately
available in New York to the Administrative Agent at its address specified
pursuant to Article XIII. The Administrative Agent will make the funds so
received from the Lenders available to the Borrower at the Administrative
Agent’s aforesaid address.

 

2.10 Conversion and Continuation of Outstanding Advances. Floating Rate Advances
(other than Swing Line Loans) shall continue as Floating Rate Advances unless
and until such Floating Rate Advances are converted into Eurodollar Advances
pursuant to this Section 2.10 or are repaid in accordance with Section 2.8. Each
Eurodollar Advance shall continue as a Eurodollar Advance until the end of the
then applicable Interest Period therefor, at which time such Eurodollar Advance
shall be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.8 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period. Subject to the terms of Section 2. 7, the Borrower may elect
from time to time to convert all or any part of a Floating Rate Advance (other
than Swing Line Loans) into a Eurodollar Advance. The Borrower shall give the
Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of a Floating Rate Advance into a Eurodollar Advance or
continuation of a Eurodollar Advance not later than 11:00 a.m. (New York time)
on the date at least three (3) Business Days prior to the date of the requested
conversion or continuation, specifying:

 

  (i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii) the aggregate amount and Type of the Advance which is to be converted or
continued, and

 

  (iii) the amount of such Advance which is to be converted into or continued as
a Eurodollar Advance and the duration of the Interest Period applicable thereto.

 

2.11 Changes in Interest Rate, etc. Each Floating Rate Advance (other than Swing
Line Loans) shall bear interest on the outstanding principal amount thereof, for
each day from and including the date such Advance is made or is automatically
converted from a Eurodollar Advance into a Floating Rate Advance pursuant to
Section 2.10, to but excluding the date it is paid or is converted into a
Eurodollar Advance pursuant to Section 2.10 hereof, at a rate per

 

21



--------------------------------------------------------------------------------

annum equal to the Floating Rate. Each Swing Line Loan shall bear interest on
the outstanding principal amount thereof, for each day from and including the
day such Swing Line Loan is made to but excluding the date it is paid, at a rate
per annum equal to the Floating Rate (or such other rate as may have been agreed
to by the Borrower and the Swing Line Lender) for such day. Changes in the rate
of interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate.
Each Eurodollar Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined by the Administrative Agent as applicable to such
Eurodollar Advance based upon the Borrower’s selections under Sections 2.8 and
2.9 and otherwise in accordance with the terms hereof. No Interest Period may
end after the Facility Termination Date.

 

2.12 Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.9 or 2.10, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance. If any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall thereafter bear interest, whether after or
before judgment, at a rate per annum equal to (i) in the case of over due
principal of any Loan, 2% plus the rate otherwise applicable to such Loan or
(ii) in the case of any other amount, 2% plus the Applicable Base Rate.

 

2.13 Method of Payment. All payments of the Obligations hereunder shall be made,
without setoff, deduction, or counterclaim, in immediately available funds to
the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by noon (local time) on the date when due and shall (except with
respect to repayments of Swing Line Loans and except in the case of
Reimbursement Obligations for which the LC Issuer has not been fully indemnified
by the Lenders, or as otherwise specifically required hereunder) be applied
ratably by the Administrative Agent among the Lenders. Each payment delivered to
the Administrative Agent for the account of any Lender shall be delivered
promptly by the Administrative Agent to such Lender in the same type of funds
that the Administrative Agent received at its address specified pursuant to
Article XIII or at any Lending Installation specified in a notice received by
the Administrative Agent from such Lender. The Administrative Agent is hereby
authorized to charge the account of the Borrower maintained with JPMCB for each
payment of principal, interest, Reimbursement Obligations and fees as it becomes
due hereunder. Each reference to the Administrative Agent in this Section 2.13
shall also be deemed to refer, and shall apply equally, to the LC Issuer, in the
case of payments required to be made by the Borrower to the LC Issuer pursuant
to Section 2.20.6.

 

22



--------------------------------------------------------------------------------

2.14 Noteless Agreement; Evidence of Indebtedness.

 

  (i) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

  (ii) The Administrative Agent shall also maintain the Register as set forth in
Section 12.1(b)(iv)

 

  (iii) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

  (iv) Any Lender may request that its Loans be evidenced by a promissory note
or, in the case of the Swing Line Lender, promissory notes representing its
Revolving Loans and Swing Line Loans, respectively (each a “Note”). In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender in a form supplied by the Administrative
Agent. Thereafter, the Loans evidenced by such Note and interest thereon shall
at all times (including after any assignment pursuant to Section 12.1) be
represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 12.1, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs (i)
and (ii) above.

 

2.15 Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrower agrees
to deliver promptly to the Administrative Agent a written confirmation, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice signed by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.

 

2.16 Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof, on any date on which the
Floating Rate Advance is prepaid, whether due to acceleration or otherwise, and
at maturity. Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurodollar Advance

 

23



--------------------------------------------------------------------------------

on a day other than a Payment Date shall be payable on the date of conversion.
Interest accrued on each Eurodollar Advance shall be payable on the last day of
its applicable Interest Period, on any date on which the Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurodollar Advance having an Interest Period longer than three months
shall also be payable on the last day of each three-month interval during such
Interest Period. Interest, facility fees and LC Fees shall be calculated for
actual days elapsed on the basis of a 360-day year (except that interest on
Floating Rate Advances shall be calculated for actual days elapsed on the basis
of a 365-day year, or when appropriate, 366-day year). Interest shall be payable
for the day an Advance is made but not for the day of any payment on the amount
paid if payment is received prior to noon (local time) at the place of payment.
If any payment of principal of or interest on an Advance shall become due on a
day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.

 

2.17 Notification of Advances, Interest Rates, Prepayments and Commitment
Changes. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction or increase
notice, Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation
Notice, and repayment notice received by it hereunder. Promptly after notice
from the LC Issuer, the Administrative Agent will notify each Lender of the
contents of each request for issuance of a Facility LC hereunder. The
Administrative Agent will notify each Lender of the interest rate applicable to
each Eurodollar Advance promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate.

 

2.18 Lending Installations. Each Lender may book its Loans and its participation
in any LC Obligations and the LC Issuer may book the Facility LCs at any Lending
Installation selected by such Lender or the LC Issuer, as the case may be, and
may change its Lending Installation from time to time. All terms of this
Agreement shall apply to any such Lending Installation and the Loans, Facility
LCs, participations in LC Obligations and any Notes issued hereunder shall be
deemed held by each Lender or the LC Issuer, as the case may be, for the benefit
of any such Lending Installation. Each Lender and the LC Issuer may, by written
notice to the Administrative Agent and the Borrower in accordance with Article
XIII, designate replacement or additional Lending Installations through which
Loans will be made by it or Facility LCs will be issued by it and for whose
account Loan payments or payments with respect to Facility LCs are to be made.

 

2.19 Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the

 

24



--------------------------------------------------------------------------------

Borrower, as the case may be, has not in fact made such payment to the
Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three (3) days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

 

2.20 Facility LCs.

 

2.20.1 Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue Standby LCs and Commercial LCs (each, a
“Facility LC”) and to renew, extend, increase, decrease or otherwise modify each
Facility LC (“Modify,” and each such action a “Modification”), from time to time
from and including the date of this Agreement and prior to the Facility
Termination Date upon the request of and for the account of the Borrower;
provided that immediately after each such Facility LC is issued or Modified, (i)
the aggregate amount of the outstanding LC Obligations shall not exceed
$50,000,000 and (ii) the Aggregate Outstanding Credit Exposure shall not exceed
the Aggregate Commitment. No Facility LC shall have an expiry date later than
the earlier of (x) the fifth Business Day prior to the Facility Termination Date
and (y) one year after its issuance (provided that any Facility LC may provide
for annual successive one-year renewals thereof provided that no Facility LC
expiry date shall occur after the date in clause (x) above).

 

2.20.2 Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.20, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.

 

2.20.3 Notice. Subject to Section 2.20.1, the Borrower shall give the LC Issuer
notice prior to 11:00 a.m. (New York time) at least three (3) Business Days
prior to the proposed date of issuance or Modification of each Facility LC,
specifying the beneficiary, the proposed date of issuance (or Modification) and
the expiry date of such Facility LC, and describing the proposed terms of such
Facility LC and the nature of the transactions proposed to be supported thereby.
Upon receipt of such notice, the LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Lender, of the contents thereof and of the amount of such Lender’s participation
in such proposed Facility LC. The issuance or Modification by the LC Issuer of
any Facility LC shall, in

 

25



--------------------------------------------------------------------------------

addition to the conditions precedent set forth in Article IV (the satisfaction
of which the LC Issuer shall have no duty to ascertain), be subject to the
conditions precedent that such Facility LC shall be satisfactory to the LC
Issuer and that the Borrower shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Facility
LC as the LC Issuer shall have reasonably requested (each, a “Facility LC
Application”). In the event of any conflict between the terms of this Agreement
and the terms of any Facility LC Application, the terms of this Agreement shall
control.

 

2.20.4 Fees. The Borrower shall pay to the Administrative Agent, for the account
of the Lenders ratably in accordance with their respective Pro Rata Shares, (i)
with respect to each Standby LC, a letter of credit fee at a per annum rate
equal to the Applicable Fee Rate for Standby LCs in effect from time to time on
the average daily undrawn stated amount under such Standby LC, such fee to be
payable in arrears on each Payment Date and on the Facility Termination Date,
and (ii) with respect to each Commercial LC, a per annum rate equal to the
Applicable Fee Rate for Commercial LCs in effect from time to time on the
average daily undrawn stated amount under such Commercial LC, such fee to be
payable in arrears on each Payment Date and on the Facility Termination Date
(each such fee described in this sentence an “LC Fee”). The Borrower shall also
pay to the LC Issuer for its own account (x) at the time of issuance of each
Facility LC, a fronting fee in an amount to be agreed upon between the LC Issuer
and the Borrower, and (y) documentary and processing charges in connection with
the issuance or Modification of and draws under Facility LCs in accordance with
the LC Issuer’s standard schedule for such charges as in effect from time to
time.

 

2.20.5 Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the Borrower and each other Lender as to the amount to be
paid by the LC Issuer as a result of such demand and the proposed payment date
(the “LC Payment Date”). The responsibility of the LC Issuer to the Borrower and
each Lender shall be only to determine that the documents (including each demand
for payment) delivered under each Facility LC in connection with such
presentment shall be in conformity in all material respects with such Facility
LC. The LC Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Default or any condition precedent whatsoever, to reimburse the LC Issuer
on demand for (i) such Lender’s Pro Rata Share of the amount of each payment
made by the LC Issuer under each Facility LC to the extent such amount is not
reimbursed by the Borrower pursuant to Section 2.20.6 below, plus

 

26



--------------------------------------------------------------------------------

(ii) interest on the foregoing amount to be reimbursed by such Lender, for each
day from the date of the LC Issuer’s demand for such reimbursement (or, if such
demand is made after noon (New York time) on such date, from the next succeeding
Business Day) to the date on which such Lender pays the amount to be reimbursed
by it, at a rate of interest per annum equal to the Federal Funds Effective Rate
for the first three (3) days and, thereafter, at a rate of interest equal to the
rate applicable to Floating Rate Advances.

 

2.20.6 Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts paid by the LC Issuer upon any drawing under any
Facility LC, without presentment, demand, protest or other formalities of any
kind; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. All such
amounts paid by the LC Issuer and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Floating Rate Advances for such day if such day
falls on or before the applicable LC Payment Date and (y) the sum of 2% plus the
rate applicable to Floating Rate Advances for such day if such day falls after
such LC Payment Date. The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by the LC Issuer, but only to the extent
such Lender has made payment to the LC Issuer in respect of such Facility LC
pursuant to Section 2.20.5. Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.9 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.

 

2.20.7 Obligations Absolute. The Borrower’s obligations under this Section 2.20
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. Subject to the provisions of Section 2.20.8, the
Borrower further agrees with the LC Issuer and the Lenders that the LC Issuer
and the Lenders shall not be responsible for, and the Borrower’s Reimbursement
Obligation in respect of any Facility LC shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,

 

27



--------------------------------------------------------------------------------

even if such documents should in fact prove to be in any or all respects
invalid, fraudulent or forged, or any dispute between or among the Borrower, any
of its Affiliates, the beneficiary of any Facility LC or any financing
institution or other party to whom any Facility LC may be transferred or any
claims or defenses whatsoever of the Borrower or of any of its Affiliates
against the beneficiary of any Facility LC or any such transferee. Subject to
the provisions of Section 2.20.8, the LC Issuer shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Facility LC.
Subject to the provisions of Section 2.20.8, the Borrower agrees that any action
taken or omitted by the LC Issuer or any Lender under or in connection with each
Facility LC and the related drafts and documents, if done without gross
negligence or willful misconduct, shall be binding upon the Borrower and shall
not put the LC Issuer or any Lender under any liability to the Borrower. Nothing
in this Section 2.20.7 is intended to limit the right of the Borrower to make a
claim against the LC Issuer for damages as contemplated by the proviso to the
first sentence of Section 2.20.6.

 

2.20.8 Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the LC Issuer. The LC Issuer shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first have received such advice or concurrence of the Required
Lenders as it reasonably deems appropriate or it shall first be indemnified to
its reasonable satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Notwithstanding any other provision of this Section 2.20, the
LC Issuer shall, as between the Lenders and the LC Issuer, in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

 

2.20.9 Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses which such
Lender, the LC Issuer or the Administrative Agent may incur (or which may be
claimed against such Lender, the LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Facility LC
or any actual or proposed use of any Facility LC, including, without limitation,
any

 

28



--------------------------------------------------------------------------------

claims, damages, losses, liabilities, costs or expenses which the LC Issuer may
incur by reason of or in connection with (i) the failure of any other Lender to
fulfill or comply with its obligations to the LC Issuer hereunder (but nothing
herein contained shall affect any rights the Borrower may have against any
defaulting Lender) or (ii) by reason of or on account of the LC Issuer issuing
any Facility LC which specifies that the term “Beneficiary” included therein
includes any successor by operation of law of the named Beneficiary, but which
Facility LC does not require that any drawing by any such successor Beneficiary
be accompanied by a copy of a legal document, satisfactory to the LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Borrower shall not be required to indemnify any Lender, the LC Issuer or the
Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the LC Issuer or (y) the LC Issuer’s failure
to pay under any Facility LC after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC. Nothing in this
Section 2.20.9 is intended to limit the obligations of the Borrower under any
other provision of this Agreement.

 

2.20.10 Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify the LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.20 or any
action taken or omitted by such indemnitees hereunder.

 

2.20.11 Facility LC Collateral Account. The Borrower agrees that it will, upon
the request of the Administrative Agent or the Required Lenders and until the
final expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (the “Facility LC Collateral Account”) at the
Administrative Agent’s office at the address specified pursuant to Article XIII,
in the name of such Borrower but under the sole dominion and control of the
Administrative Agent, for the benefit of the Lenders and in which such Borrower
shall have no interest other than as set forth in Section 8.1. The Borrower
hereby pledges, assigns and grants to the Administrative Agent, on behalf of and
for the ratable benefit of the Lenders and the LC Issuer, a security interest in
all of the Borrower’s right, title and interest in and to all funds which may
from time to time be on deposit in the Facility LC Collateral Account to secure
the prompt and complete payment and performance of the Obligations. The
Administrative

 

29



--------------------------------------------------------------------------------

Agent will invest any funds on deposit from time to time in the Facility LC
Collateral Account in certificates of deposit of JPMCB having a maturity not
exceeding thirty (30) days. Nothing in this Section 2.20.11 shall either
obligate the Administrative Agent to require the Borrower to deposit any funds
in the Facility LC Collateral Account or limit the right of the Administrative
Agent to release any funds held in the Facility LC Collateral Account in each
case other than as required by Section 8.1.

 

2.20.12 Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.

 

2.20.13 Outstanding Letters of Credit. The letters of credit set forth on
Schedule 2.20.13 hereto were issued pursuant to the Prior Agreement and remain
outstanding as of the date of this Agreement (the “Outstanding Letters of
Credit”). The Borrower, each LC Issuer and each of the Lenders hereby agree with
respect to the Outstanding Letters of Credit that effective upon the first date
upon which the conditions set forth in Sections 4.1 and 4.2 are satisfied, (a)
such Outstanding Letters of Credit, for all purposes under this Agreement, shall
be deemed to be Facility LCs governed by the terms and conditions of this
Agreement, (b) each Lender shall participate in each Outstanding Letter of
Credit issued by any LC Issuer in an amount equal to its Pro Rata Share of the
face amount of such Outstanding Letter of Credit and (c) all participations
therein pursuant to the Prior Agreement are terminated.

 

2.21 Replacement of Lender. If the Borrower is required pursuant to Section 3.1,
3.2 or 3.5 to make any additional payment to any Lender or if any Lender’s
obligation to make or continue, or to convert Floating Rate Advances into,
Eurodollar Advances shall be suspended pursuant to Section 3.3 (any Lender so
affected an “Affected Lender”), the Borrower may elect, if such amounts continue
to be charged or such suspension is still effective, to replace such Affected
Lender as a Lender party to this Agreement, provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement, (i)
another bank or other entity which is reasonably satisfactory to the Borrower
and the Administrative Agent (provided that any existing Lender shall be
automatically deemed satisfactory) shall agree, as of such date, to purchase for
cash the Advances and other Obligations due to the Affected Lender pursuant to
an assignment substantially in the form of Exhibit B and to become a Lender for
all purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.1 applicable to assignments, and (ii) the Borrower shall pay to such
Affected Lender in same day funds on the day of such replacement (A) all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by the Borrower hereunder to and including the date of termination, including
without limitation payments due to such Affected Lender under Sections 3.1, 3.2
and 3.5, and (B) an amount, if any, equal to the payment which would have been
due to such Lender on the day of such replacement under Section 3.4 had the
Loans of such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.

 

30



--------------------------------------------------------------------------------

 

ARTICLE III

YIELD PROTECTION; TAXES

 

3.1 Yield Protection. If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or the LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

 

  (i) subjects any Lender or any applicable Lending Installation or the LC
Issuer to any Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender or the LC Issuer in respect of its
Eurodollar Loans, Facility LCs or participations therein, or

 

  (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or the LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or

 

  (iii) imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation or the LC Issuer of making,
funding or maintaining its Eurodollar Loans, or of issuing or participating in
Facility LCs, or reduces any amount receivable by any Lender or any applicable
Lending Installation or the LC Issuer in connection with its Eurodollar Loans,
Facility LCs or participations therein, or requires any Lender or any applicable
Lending Installation or the LC Issuer to make any payment calculated by
reference to the amount of Eurodollar Loans, Facility LCs or participations
therein held or interest or LC Fees received by it, by an amount deemed material
by such Lender, or the LC Issuer as the case may be,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans or Commitment or of issuing or participating
in Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or the LC Issuer, as the case may be, in connection with
such Eurodollar Loans, Commitment, Facility LCs or participations therein, then,
within fifteen (15) days of demand by such Lender or the LC Issuer, as the case
may be, the Borrower shall pay such Lender or the LC Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or the LC
Issuer, as the case may be, for such increased cost or reduction in amount
received.

 

31



--------------------------------------------------------------------------------

3.2 Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines the amount of capital required to be maintained by such Lender or the
LC Issuer, any Lending Installation of such Lender or the LC Issuer, or any
corporation controlling such Lender or the LC Issuer is increased as a result of
a Change, then, within fifteen (15) days of demand by such Lender or the LC
Issuer, the Borrower shall pay such Lender or the LC Issuer the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender or the LC Issuer determines is attributable
to this Agreement, its Outstanding Credit Exposure or its Commitment to make
Loans and issue or participate in Facility LCs, as the case may be, hereunder
(after taking into account such Lender’s or the LC Issuer’s policies as to
capital adequacy). “Change” means (i) any change after the date of this
Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of or change
in any other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Agreement which affects the amount of capital required or
expected to be maintained by any Lender or the LC Issuer or any Lending
Installation or any corporation controlling any Lender or the LC Issuer.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States implementing the July 1988 report of the
Basle Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.

 

3.3 Availability of Types of Advances. If any Lender determines that maintenance
of its Eurodollar Loans at a suitable Lending Installation would violate any
applicable law, rule, regulation, or directive, whether or not having the force
of law, or if the Required Lenders determine that (i) deposits of a type and
maturity appropriate to match fund Eurodollar Advances are not available or (ii)
the interest rate applicable to Eurodollar Advances does not accurately reflect
the cost of making or maintaining Eurodollar Advances, then the Administrative
Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.4.

 

3.4 Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made on the date specified by the Borrower for any reason other than default by
the Lenders, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost in liquidating or employing deposits acquired to fund or maintain such
Eurodollar Advance.

 

3.5 Taxes. (i) All payments by the Borrower to or for the account of any Lender,
the LC Issuer or the Administrative Agent hereunder or under any Note or
Facility LC Application shall be made free and clear of and without deduction
for any and all Taxes. If the Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder to

 

32



--------------------------------------------------------------------------------

any Lender, the LC Issuer or the Administrative Agent, (a) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.5) such Lender, the LC Issuer or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within thirty (30) days after such payment is made.

 

  (ii) In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Note or
Facility LC Application or from the execution or delivery of, or otherwise with
respect to, this Agreement or any Note or Facility LC Application (“Other
Taxes”).

 

  (iii) The Borrower hereby agrees to indemnify the Administrative Agent, the LC
Issuer and each Lender for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed on amounts payable under
this Section 3.5) paid by the Administrative Agent, the LC Issuer or such Lender
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto. Payments due under this indemnification shall be made
within thirty (30) days of the date the Administrative Agent, the LC Issuer or
such Lender makes demand therefor pursuant to Section 3.6.

 

  (iv)

Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten (10) Business Days after the date of this Agreement, or, if later,
the date it becomes a Lender, deliver to each of the Borrower and the
Administrative Agent two duly completed copies of United States Internal Revenue
Service Form W-8BEN, W-8ECI, W-8IMY or such other form as allowed by the United
States Internal Revenue Service, certifying in each case that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes. Each Non-U.S. Lender
further undertakes to deliver to each of the Borrower and the Administrative
Agent (x) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Administrative Agent. All forms or amendments
described in the preceding sentence shall certify that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would

 

33



--------------------------------------------------------------------------------

 

prevent such Lender from duly completing and delivering any such form or
amendment with respect to it and such Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.

 

  (v) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv) above or a Lender has
failed to provide the forms pursuant to clause (vi) below (unless, in each case,
such failure is due to a change in treaty, law or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Lender shall not be entitled to indemnification under this
Section 3.5 with respect to Taxes that would have been avoided if the Lender had
provided the forms that it was required to provide under clauses (iv) and/or
(vi); provided that, should a Lender which is otherwise exempt from or subject
to a reduced rate of withholding tax become subject to Taxes because of its
failure to deliver a form required under clause (iv) or (vi) the Borrower shall
take such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes.

 

  (vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate; provided, however, that a Non-U.S. Lender that
complies with the requirements of clause (iv) shall be considered to have
complied with this clause (vi) with respect to the withholding of Taxes under
the Code.

 

  (vii) If the U.S. Internal Revenue Service or any other governmental authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.5(vii) shall survive the payment of the Obligations
and termination of this Agreement.

 

34



--------------------------------------------------------------------------------

3.6 Lender Statements; Survival of Indemnity. To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar
Advances under Section 3.3, so long as such designation is not, in the judgment
of such Lender, disadvantageous to such Lender. Each Lender shall deliver a
written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurodollar Loan shall be calculated as though each Lender funded its Eurodollar
Loan through the purchase of a deposit of the type and maturity corresponding to
the deposit used as a reference in determining the Eurodollar Rate applicable to
such Loan, whether in fact that is the case or not. Unless otherwise provided
herein, the amount specified in the written statement of any Lender shall be
payable on demand after receipt by the Borrower of such written statement. The
obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive
payment of the Obligations and termination of this Agreement; provided, that
notwithstanding anything herein to the contrary, the Borrower shall not be
liable for and shall not be required to compensate or indemnify any Lender or
the LC Issuer for any amount or amounts pursuant to Section 3.1, 3.2 or 3.4
unless a demand is made upon the Borrower within 120 days after the date upon
which the applicable Lender’s or LC Issuer’s right to reimbursement arises.

 

ARTICLE IV

CONDITIONS PRECEDENT

 

4.1 Initial Credit Extension. The Lenders shall not be required to make the
initial Credit Extension hereunder unless the Borrower has furnished to the
Administrative Agent (with sufficient copies, as requested by the Administrative
Agent, for the Lenders) the following:

 

  (i) Copies of the articles or certificate of incorporation, certificate of
limited partnership or declaration of trust, as applicable, of the Borrower and
each Guarantor, together with all amendments, and a certificate of good
standing, each certified by the appropriate governmental officer in the
applicable jurisdiction of incorporation.

 

  (ii) Copies, certified by the Secretary or Assistant Secretary of the Borrower
and each Guarantor, of its by-laws or agreement of limited partnership, as
applicable, and of its Board of Directors’ resolutions and of resolutions or
actions of any other body authorizing the execution of the Loan Documents to
which the Borrower or such Guarantor is a party.

 

  (iii)

An incumbency certificate, executed by the Secretary or Assistant Secretary of
the Borrower and each Guarantor, which shall identify by name and title and bear
the signatures of the Authorized Officers and any other officers of the Borrower
or

 

35



--------------------------------------------------------------------------------

 

such Guarantor authorized to sign the Loan Documents to which the Borrower or
such Guarantor is a party, upon which certificate the Administrative Agent and
the Lenders shall be entitled to rely until informed of any change in writing by
the Borrower or such Guarantor.

 

  (iv) A certificate, signed by the chief financial officer of the Borrower,
stating that on the initial Credit Extension Date no Default or Unmatured
Default has occurred and is continuing.

 

  (v) A written opinion of the Borrower’s internal counsel and external counsel,
addressed to the Administrative Agent and the Lenders in form and substance
satisfactory to the Administrative Agent and its counsel.

 

  (vi) Any Notes requested by a Lender pursuant to Section 2.14 payable to the
order of each such requesting Lender.

 

  (vii) Executed originals of this Agreement and of the Subsidiary Guaranty
substantially in the form attached hereto as Exhibit C, each of which shall be
in full force and effect, together with all schedules and exhibits required to
be delivered pursuant hereto and thereto.

 

  (viii) Evidence that, concurrently with the initial Credit Extension
hereunder, the Trademark Subsidiary Promissory Note is being amended on terms
satisfactory to the Administrative Agent to confirm that the obligations of the
Borrower hereunder constitute “Senior Debt” under such note (and the
Administrative Agent and Lenders hereby consent to such amendment).

 

  (ix) Evidence that concurrently with the initial Credit Extension hereunder,
the Prior Agreement is being terminated and all amounts due and payable
thereunder paid.

 

  (x) Such other documents as any Lender, the LC Issuer or its counsel may have
reasonably requested.

 

4.2 Each Credit Extension. The Lenders shall not be required to make any Credit
Extension (except as otherwise set forth in Section 2.5.4 with respect to
Revolving Loans for the purpose of repaying Swing Line Loans) unless on the
applicable Credit Extension Date:

 

  (i) There exists no Default or Unmatured Default.

 

  (ii) The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.

 

36



--------------------------------------------------------------------------------

  (iii) All legal matters incident to the making of such Credit Extension shall
be reasonably satisfactory to the Lenders and their counsel.

 

Each Borrowing Notice, Swing Line Borrowing Notice, or request for issuance of a
Facility LC, as the case may be, with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrower that the
conditions contained in Sections 4.2(i) and (ii) have been satisfied. Any Lender
may require a duly completed compliance certificate in substantially the form of
Exhibit A as a condition to making a Credit Extension.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

5.1 Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only), business trust or
limited liability company duly and properly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except where the failure to
have such requisite authority or to have such good standing would not have a
Material Adverse Effect.

 

5.2 Authorization and Validity. The Borrower and each Guarantor has the power
and authority and legal right to execute and deliver the Loan Documents to which
it is a party and to perform its obligations thereunder. The execution and
delivery by the Borrower and each Guarantor of the Loan Documents to which it is
a party and the performance of its obligations thereunder have been duly
authorized by proper organizational proceedings, and the Loan Documents to which
the Borrower and each Guarantor is a party constitute legal, valid and binding
obligations of the Borrower and such Guarantor enforceable against such party in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

 

5.3 No Conflict; Government Consent. Neither the execution and delivery by the
Borrower and each Guarantor of the Loan Documents to which it is a party, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower or any of its
Subsidiaries or (ii) the Borrower’s or any Subsidiary’s articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any material
indenture, instrument or agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower or a Subsidiary pursuant to the terms of any such indenture, instrument
or agreement. No order, consent, adjudication, approval, license, authorization,
or validation of, or filing, recording or

 

37



--------------------------------------------------------------------------------

registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by the Borrower or any of its Subsidiaries, is required to be
obtained by the Borrower or any of its Subsidiaries in connection with the
execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by the Borrower of the Obligations or the
legality, validity, binding effect or enforceability of any of the Loan
Documents.

 

5.4 Financial Statements. The consolidated financial statements of the Borrower
and its Subsidiaries heretofore delivered to the Lenders were prepared in
accordance with Agreement Accounting Principles in effect on the date such
statements were prepared and fairly present the consolidated financial condition
and operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.

 

5.5 Material Adverse Change; Default. Since February 1, 2005, there has been no
change in the business, Property, prospects, condition (financial or otherwise)
or results of operations of the Borrower and its Subsidiaries taken as a whole
which could reasonably be expected to have a Material Adverse Effect. No Default
or Unmatured Default has occurred and is continuing.

 

5.6 Taxes. The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles.
The United States income tax returns of the Borrower and its Subsidiaries have
been audited by the Internal Revenue Service (or the applicable statute of
limitations is closed) through the fiscal year ended January 31, 1998. No tax
liens have been filed and no claims are being asserted with respect to any such
taxes. The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of any taxes or other governmental charges are adequate.
If the Borrower or any of its Subsidiaries is a limited liability company, each
such limited liability company qualifies for partnership tax treatment under
United States federal tax law.

 

5.7 Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Borrower or any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Credit
Extension. Other than any liability incident to any litigation, arbitration or
proceeding which could not reasonably be expected to have a Material Adverse
Effect, the Borrower has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.4.

 

5.8 Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries of
the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries.
All of the issued and outstanding shares of capital

 

38



--------------------------------------------------------------------------------

stock or other ownership interests of such Subsidiaries have been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable.

 

5.9 ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.

 

5.10 Accuracy of Information. No information, exhibit or report furnished by the
Borrower or any of its Subsidiaries to the Administrative Agent or to any Lender
in connection with the negotiation of, or compliance with, the Loan Documents
contained any material misstatement of fact as of the date furnished or omitted
to state a material fact or any fact necessary to make the statements contained
therein not misleading as of the date furnished.

 

5.11 Regulation U. Neither the Borrower nor any Subsidiary is engaged, directly
or indirectly, principally, or as one of its important activities, in the
business of extending, or arranging for the extension of, credit for the purpose
of purchasing or carrying Margin Stock. No part of the proceeds of any Loan will
be used in a manner which would violate, or result in a violation of, Regulation
U or Regulation X. Neither the making of any Advance hereunder nor the use of
the proceeds thereof will violate or be inconsistent with the provisions of
Regulation U or Regulation X. Margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.

 

5.12 Material Agreements. Neither the Borrower nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Indebtedness.

 

5.13 Compliance With Laws. The Borrower and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except where the failure to do

 

39



--------------------------------------------------------------------------------

so, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

 

5.14 Ownership of Properties. On the date of this Agreement, the Borrower and
its Subsidiaries have good title, free of all Liens other than those permitted
by Section 6.15, to all of the Property and assets reflected in the Borrower’s
most recent consolidated financial statements provided to the Administrative
Agent as owned by the Borrower and its Subsidiaries.

 

5.15 Environmental Matters. In the ordinary course of its business, the officers
of the Borrower consider the effect of Environmental Laws on the business of the
Borrower and its Subsidiaries, in the course of which they identify and evaluate
potential risks and liabilities accruing to the Borrower due to Environmental
Laws. On the basis of this consideration, the Borrower has concluded that
Environmental Laws cannot reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary has received any notice to the
effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.

 

5.16 Investment Company Act. Neither the Borrower nor any Subsidiary is an”
investment company” or a company “controlled” by an “investment company”, within
the meaning of the Investment Company Act of 1940, as amended.

 

5.17 Public Utility Holding Company Act. Neither the Borrower nor any Subsidiary
is a “holding company” or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

 

ARTICLE VI

COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1 Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary on a consolidated basis, a system of accounting established and
administered in accordance with generally accepted accounting principles, and
furnish to the Lenders:

 

  (i)

Within ninety (90) days after the close of each of its fiscal years, an
unqualified (except for qualifications relating to changes in accounting
principles or practices reflecting changes in generally accepted accounting
principles and required or approved by the Borrower’s independent certified
public accountants) audit report certified by independent certified public
accountants acceptable to the Lenders, prepared in accordance with Agreement
Accounting Principles on a consolidated

 

40



--------------------------------------------------------------------------------

 

basis for itself and its Subsidiaries, including balance sheets as of the end of
such period, related profit and loss, reconciliation of surplus and cash flow
statements, accompanied by (a) any management letter prepared by said
accountants, and (b) a certificate of said accountants that, in the course of
their examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default or Unmatured Default, or if, in the opinion
of such accountants, any Default or Unmatured Default shall exist, stating the
nature and status thereof and setting forth the calculation of the covenants set
forth in Section 6.19 hereof. Such accountants shall not be liable by reason of
any failure to obtain knowledge of any Default or Unmatured Default which would
not be disclosed in the ordinary course of an audit.

 

  (ii) Within fifty (50) days after the close of the first three quarterly
periods of each of its fiscal years, for itself and its Subsidiaries, a
consolidated unaudited balance sheet as at the close of each such period and
consolidated profit and loss and reconciliation of surplus and a statement of
cash flows for the period from the beginning of such fiscal year to the end of
such quarter, all certified by its chief financial officer.

 

  (iii) Together with the financial statements required under Sections 6.1(i)
and (ii), a compliance certificate in substantially the form of Exhibit A signed
by its chief financial officer showing the calculations necessary to determine
compliance with this Agreement and stating that no Default or Unmatured Default
exists, or if any Default or Unmatured Default exists, stating the nature and
status thereof.

 

  (iv) As soon as available, but in any event on or before the 120th day of each
fiscal year of the Borrower, a copy of the plan and forecast (including a one
year projected consolidated balance sheet, income statement and funds flow
statement) of the Borrower and its Subsidiaries on a consolidated basis for such
fiscal year.

 

  (v) As soon as possible and in any event within ten (10) days after the
Borrower knows that any ERISA Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer of the Borrower, describing
said ERISA Event and the action which the Borrower proposes to take with respect
thereto.

 

  (vi)

As soon as possible and in any event within ten (10) days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Borrower or any of its Subsidiaries, and (c) any
notice of any event or occurrence or the assertion or commencement of any
claims, actions, or other proceeding or against or affecting the Borrower or any
Subsidiary which, in

 

41



--------------------------------------------------------------------------------

 

the case of clause (a), (b) or (c) could reasonably be expected to have a
Material Adverse Effect.

 

  (vii) For any fiscal quarter during which the Borrower has created a new
Subsidiary or terminated the existence of any existing Subsidiary as may be
permitted hereunder, together with the financial statements required hereunder
covering such period, a certificate signed by an Authorized Officer attaching a
revised Schedule 5.8 which modifies the list of Subsidiaries contained therein
to show any such additions and deletions the delivery of which shall be deemed
to be a representation and warranty of the Borrower as to the accuracy of such
revised Schedule.

 

  (viii) Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished.

 

  (ix) Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Borrower or
any of its Subsidiaries files with the Securities and Exchange Commission.

 

  (x) Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

 

6.2 Use of Proceeds. The Borrower will, and will cause each Subsidiary to, use
the proceeds of the Credit Extensions for general corporate purposes. The
Borrower will not, nor will it permit any Subsidiary to, use any of the proceeds
of the Advances to purchase or carry any “margin stock” (as defined in
Regulation U).

 

6.3 Notice of Default. The Borrower will, and will cause each Guarantor to, give
prompt notice in writing to the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect.

 

6.4 Conduct of Business. The Borrower will, and will cause each Active
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted and do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except where the failure to conduct business,
remain incorporated or organized and in good standing or have such requisite
authority would not have a Material Adverse Effect.

 

6.5 Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable material foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies

 

42



--------------------------------------------------------------------------------

upon it or its income, profits or Property, except those which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been set aside in accordance with Agreement Accounting
Principles. At any time that the Borrower or any of its Subsidiaries is
organized as a limited liability company, each such limited liability company
will qualify for partnership tax treatment under United States federal tax law.

 

6.6 Insurance. The Borrower will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies (and/or through a
self-insurance program) insurance on all their Property in such amounts (and/or
with such reserves) and covering such risks as is consistent with sound business
practice, and the Borrower will furnish to any Lender upon request full
information as to the insurance carried.

 

6.7 Compliance with Laws. The Borrower will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation, all
Environmental Laws, except where the failure to do so, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

6.8 Maintenance of Properties. The Borrower will, and will cause each Subsidiary
to, do all things necessary to maintain, preserve, protect and keep its Property
which is used or useful in the business of the Borrower or any of its
Subsidiaries in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times.

 

6.9 Inspection. The Borrower will, and will cause each Subsidiary to, permit the
Administrative Agent and the Lenders, by their respective representatives and
agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Administrative Agent or any Lender may
request.

 

6.10 Dividends. The Borrower will not, nor will it permit any Subsidiary to,
declare or pay any dividends on its capital stock (other than dividends payable
in its own capital stock) or redeem, repurchase or otherwise acquire or retire
any of its capital stock at any time outstanding, in each case on either a cash
basis or on a synthetic basis through the use of derivatives, except that (i)
any Subsidiary may declare and pay dividends to the Borrower or to a
Wholly-Owned Subsidiary and (ii) so long as prior to and after giving effect
thereto no Default or Unmatured Default shall exist the Borrower and each
Subsidiary may declare or pay any dividends on its capital stock and redeem,
repurchase or otherwise acquire or retire any of its capital stock, in each case
on either a cash basis or on a synthetic basis through the use of derivatives.
Solely for purposes of determining compliance with Sections 6.19.1 and 6.19.2
for purposes of the foregoing condition, the date of the proposed declaration,
dividend, redemption, repurchase or other acquisition or retirement shall be
deemed the end of a fiscal quarter.

 

43



--------------------------------------------------------------------------------

6.11 Indebtedness. The Borrower will not, nor will it permit any Subsidiary to,
create, incur or suffer to exist any Indebtedness, except:

 

  (i) The Loans, the Reimbursement Obligations and obligations to the Lenders
under or in connection with the Loan Documents.

 

  (ii) Indebtedness existing on the date hereof and described in Schedule 6.11
hereto.

 

  (iii) Contingent Obligations (a) by endorsement of instruments for deposit or
collection in the ordinary course of business, (b) to purchase real property
from another Person or guaranties incurred in the ordinary course of business in
connection with the purchase or lease of stores or distribution centers,
provided that (A) not less than eighty percent (80%) of the total square footage
of each such store or distribution center so purchased or leased shall be
utilized by the Borrower or its Subsidiaries and (B) the aggregate amount of
such Contingent Obligations pursuant to this clause (b) at any time outstanding
shall not exceed $75,000,000, (c) consisting of guaranties incurred by the
Borrower to support operating leases and/or Indebtedness incurred by any
Subsidiary not prohibited hereunder and (d) obligations as the general partner
of the Trademark Subsidiary.

 

  (iv) Indebtedness of one or more special purpose Wholly-Owned Subsidiaries in
connection with a transfer by the Borrower or a Wholly-Owned Subsidiary of
interests in accounts or notes receivable on a limited recourse basis, provided
that (a) such transfer qualifies as a sale under generally accepted accounting
principles and (b) any such Indebtedness, at any time outstanding, does not
exceed $75,000,000 in the aggregate.

 

  (v) Capitalized Lease Obligations due from the Borrower or any Real Estate
Subsidiary not to exceed, at any time outstanding, $100,000,000 in the
aggregate.

 

  (vi) Obligations to make “earnout” payments in respect of Acquisitions
permitted hereby.

 

  (vii) Investments permitted under Section 6.14.

 

  (viii) Indebtedness of the Borrower owing to any Wholly-Owned Subsidiary or of
any Guarantor owing to the Borrower or to any Wholly-Owned Subsidiary.

 

  (ix) Additional Indebtedness of the Borrower or its Subsidiaries, at any time
outstanding; provided that no more than $50,000,000 in the aggregate of such
Indebtedness incurred by the Borrower’s Subsidiaries may be outstanding at any
one time; and provided further that, after giving effect thereto, the Borrower
would be in compliance with Section 6.19.1 (treating the date of incurrence as a
fiscal quarter end).

 

44



--------------------------------------------------------------------------------

6.12 Merger. The Borrower will not, nor will it permit any Subsidiary to, merge
or consolidate with or into any other Person, except that:

 

  (i) a Subsidiary may merge with and into the Borrower or a Wholly-Owned
Subsidiary;

 

  (ii) the Borrower may merge or consolidate with any Person which is in a
business related to the Borrower’s business; and

 

  (iii) any Subsidiary of the Borrower may merge or consolidate with or into
another Person in a transaction constituting (A) a disposition of assets by the
Borrower so long as such disposition is permitted by Section 6.13 hereof or (B)
an Acquisition so long as such Acquisition is permitted by Section 6.14;

 

provided that in each such case, (a) immediately after giving effect thereto, no
event shall occur and be continuing that constitutes a Default or Unmatured
Default and, (b) in the case of any such merger or consolidation to which the
Borrower is a party, the Borrower is the surviving corporation.

 

6.13 Sale of Assets. The Borrower will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of its Property, to any other Person
except:

 

  (i) for sales of inventory in the ordinary course of business and obsolete,
worn out or no longer useful furniture, equipment and other goods in the
ordinary course of business;

 

  (ii) that (A) any Subsidiary may sell, lease or otherwise dispose of assets
(x) to any other Subsidiary which is a Guarantor or to the Borrower and (y) to
any Subsidiary which is not a Guarantor so long as after giving effect to any
such disposition the aggregate amount of all such dispositions pursuant to this
subsection (ii) during the proceeding twelve month period does not exceed five
percent (5%) of the Borrower’s consolidated assets as of the last day of the
most recently ended fiscal quarter of the Borrower, (B) the Borrower may
transfer liquor licenses owned by the Borrower or other permits obtained by the
Borrower and used in the operation of any of the stores to any such Subsidiary
and (C) the Borrower may transfer or sell operating assets to the Trademark
Subsidiary in the ordinary course of business consistent with the past practices
of the Borrower;

 

  (iii) for any transfer of an interest in accounts or notes receivable on a
limited recourse basis, provided that such transfer qualifies as a sale under
generally accepted accounting principles;

 

  (iv)

for leases, sales or other dispositions of its Property that, together with all
other Property of the Borrower and its Subsidiaries previously leased, sold or
disposed of (other than dispositions permitted under clauses (i), (ii) and (iii)
above) as permitted by this Section during the twelve-month period ending with
the month

 

45



--------------------------------------------------------------------------------

 

in which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the Property of the Borrower and its Subsidiaries;

 

  (v) for sales of Permitted Investments in the ordinary course of business;

 

provided that in each such case, immediately after giving effect thereto, no
event shall have occurred and be continuing that constitutes a Default or an
Unmatured Default.

 

6.14 Investments and Acquisitions. The Borrower will not, nor will it permit any
Subsidiary to:

 

(a) make or suffer to exist any Investments (including without limitation, loans
and advances to, and other Investments in, Subsidiaries), or commitments
therefor, or to create any Subsidiary or to become or remain a partner in any
partnership or joint venture, except:

 

  (i) Investments in Subsidiaries made prior to the date hereof and described in
Schedule 6.14 hereto.

 

  (ii) Permitted Investments.

 

  (iii) Investments consisting of loans to participants, or the purchase of
securities of the Borrower from participants, made pursuant to the provisions of
any employee benefit plan, including without limitation the Borrower’s 1997
Replacement Stock Incentive Plan, 1997 Stock Incentive Plan or the 1997 Director
Stock Option Plan.

 

  (iv) Investments consisting of stock or other securities acquired in
connection with the satisfaction or enforcement of Indebtedness or other claims
due or owing to the Borrower or any Subsidiary or as security for any such
Indebtedness or claim.

 

  (v) Loans made by the Borrower in connection with the development of new
retail establishments or distribution centers for the Borrower; provided that
the aggregate outstanding amount of all such loans, as and when any such loan is
made, shall not exceed five percent (5%) of the Borrower’s consolidated assets
as of the last day of the most recently ended fiscal quarter of the Borrower.

 

  (vi) Investments made by the Borrower in the Investment Subsidiary for the
purpose of making Permitted Investments.

 

  (vii) Investments made by any Subsidiary in the Borrower.

 

  (viii)

Investments in the Trademark Subsidiary; provided that when aggregated with
Investments made pursuant to clause 6.14(a)(i) hereof, (A) the aggregate amount
of all such Investments shall not exceed twenty five percent (25%) of an amount
equal to (i) the book value of the Borrower’s consolidated assets less (ii) the
book value of real estate owned by the Real Estate Subsidiaries and (B) the
aggregate amount of all such Investments in the Trademark Subsidiary shall not
exceed an

 

46



--------------------------------------------------------------------------------

 

amount equal to fifteen percent (15%) of an amount equal to (i) the book value
of the Borrower’s consolidated assets less (ii) the book value of real estate
owned by the Real Estate Subsidiaries.

 

  (ix) Investments made by the Borrower, any Real Estate Subsidiary or the
Trademark Subsidiary in any Real Estate Subsidiary, so long as, for any such
Real Estate Subsidiary receiving Investments, the sum of such Investments plus
any other Indebtedness of such Real Estate Subsidiary does not exceed 105% of
the acquisition cost of the real estate owned by such Real Estate Subsidiary.

 

  (x) Investments made by means of a merger or consolidation permitted by
Section 6.12 hereof.

 

  (xi) For the Borrower only: any Investment consisting of (A) the acquisition
of stock or other equity interests which constitutes an Acquisition permitted
pursuant to the terms of Section 6.14(b); (B) the creation of any new Subsidiary
to act as the purchaser in an Acquisition permitted pursuant to the terms of
Section 6.14(b); and (C) an Investment in a Subsidiary for the purpose of
facilitating an Acquisition permitted pursuant to the terms of Section 6.14(b),
provided, however, that the aggregate amount of such Investments made since the
date hereof is less than thirty percent (30%) of Net Worth at the time of the
Investment.

 

  (xii) The creation of any new Wholly-Owned Subsidiary.

 

  (xiii) Investments in one or more special purpose entities made in connection
with a transfer by the Borrower or a Wholly-Owned Subsidiary of interests in
accounts or notes receivable on a limited recourse basis, provided that (a) such
transfer qualifies as a sale under generally accepted accounting principles and
(b) any such Investments, at any time outstanding, do not exceed $50,000,000 in
the aggregate.

 

  (xiv) Rate Hedging Obligations permitted by Section 6.18.

 

  (xv) Additional Investments, at any time outstanding, not to exceed
$50,000,000 in the aggregate.

 

(b) make any Acquisition of any Person, except for an Acquisition: (i) for which
the board of directors of the Person being acquired has approved the terms of
the Acquisition, (ii) the purchase price of which (including the aggregate
amount of (i) assumed liabilities for borrowed money, (ii) deferred compensation
and (iii) non-compete and earn-out payments), when added to the purchase price
of all other Acquisitions made during the same fiscal year, is less than twenty
five percent (25%) of the Borrower’s consolidated assets as of the beginning of
such fiscal year, (iii) the giving effect to which will not cause a Default or
an Unmatured Default and (iv) for which the Borrower has previously provided the
Lenders with (a) financial information with respect to the entity to be acquired
(including historical financial statements, pro-forma statements after giving
effect to the Acquisition and projections) and (b) to the extent available, a

 

47



--------------------------------------------------------------------------------

detailed description of the entity to be acquired, its products, markets served
and customer concentrations.

 

6.15 Liens. The Borrower will not, nor will it permit any Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Borrower or
any of its Subsidiaries, except:

 

  (i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with generally
accepted principles of accounting shall have been set aside on its books.

 

  (ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business.

 

  (iii) Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.

 

  (iv) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or the Subsidiaries.

 

  (v) Liens existing on the date hereof and described in Schedule 6.15 hereto.

 

  (vi) Liens incurred in connection with purchase money financing of Property in
the ordinary course of business, provided that such Liens shall attach solely to
the Property acquired, any improvement thereon and any lease or other proceeds
thereof and shall not attach to any other Property and the amount of
Indebtedness secured thereby shall at no time exceed $50,000,000 in the
aggregate.

 

  (vii) Liens existing on Property acquired by the Borrower or any of its
Subsidiaries at the time of its Acquisition, so long as such Lien was not
created in contemplation of such Acquisition.

 

  (viii) Liens resulting from commitments of the Borrower and its Subsidiaries
under Capitalized Leases.

 

  (ix) Liens incurred in connection with any transfer of an interest in accounts
or notes receivable, that at the time of such transfer, qualified as a sale
under generally accepted accounting principles.

 

48



--------------------------------------------------------------------------------

  (x) Liens under leases of personalty or real estate to which the Borrower and
any of its Subsidiaries is a party, provided that such Liens (A) do not attach
to inventory held for sale in leased stores or warehouses except only after
bankruptcy, insolvency or similar events to the extent of any landlord’s lien,
(B) are not incurred in connection with the borrowing of money or the obtaining
of advances or credit by the Borrower or any of its Subsidiaries, and (C) do not
in the aggregate materially detract from the value of the Property of the
Borrower and its Subsidiaries or materially impair the use thereof in the
operation of their respective businesses.

 

  (xi) Liens incidental to the conduct of the business of the Borrower or any of
its Subsidiaries which do not cover accounts receivable, cover only de minimis
amounts of inventory sold to the Borrower and its Subsidiaries by certain
suppliers to secure the amounts owing such suppliers for the same, are not
incurred in connection with the borrowing of money or the obtaining of advances
or credits or in connection with the acquisition of real property or machinery
or equipment except incidental to the acquisition of business properties as a
whole or as a going concern, and which do not in the aggregate materially
detract from the value of the Property of the Borrower or any of its
Subsidiaries or materially impair the use thereof in the operation of their
respective businesses.

 

  (xii) Liens granted by any Subsidiary to the Borrower or a Wholly-Owned
Subsidiary to secure loans from the Borrower or such Wholly-Owned Subsidiary,
which loans were permitted by Section 6.14(a) and Liens on real estate granted
by the Borrower to any Real Estate Subsidiary which secure Indebtedness owed by
the Borrower to any Wholly-Owned Subsidiary in an aggregate amount at any time
outstanding not in excess of $100,000,000.

 

  (xiii) Liens on real property which relate to Indebtedness of the Borrower or
any Real Estate Subsidiary incurred in the ordinary course of business in
connection with the financing of real property in an amount not to exceed
$100,000,000 in the aggregate at any time outstanding.

 

  (xiv) In addition to Liens otherwise permitted by this Section 6.15, Liens on
assets of the Borrower and its Subsidiaries securing obligations not exceeding
$25,000,000 in the aggregate at any time outstanding.

 

6.16 Affiliates. The Borrower will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate (other than the Borrower or a Wholly-Owned Subsidiary with respect to
transactions other than the sale, transfer or other disposition of assets)
except in the ordinary course of business and pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than the
Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.

 

49



--------------------------------------------------------------------------------

6.17 Amendments. The Borrower will not, and will not permit any Subsidiary to
make any amendment, waiver, cancellation, termination or modification to the
Trademark Subsidiary Promissory Note except with the consent of the
Administrative Agent which consent shall not be unreasonably withheld. The
parties agree that the Administrative Agent shall consent to amendments to the
Trademark Subsidiary Promissory Note, on one or more occasions, to provide for
inclusion in the definition of “Senior Debt” in the Trademark Subsidiary
Promissory Note other indebtedness which the Borrower is allowed to incur under
Section 6.11 hereof and which the Borrower elects to designate as “Senior Debt”
solely for purposes of the Trademark Subsidiary Promissory Note and to make
conforming changes in the Trademark Subsidiary Promissory Note as is reasonably
necessary to implement the inclusion of other obligations of the Borrower in the
definition of “Senior Debt”. The form of any such amendment shall be reasonably
satisfactory to the Administrative Agent.

 

6.18 Rate Hedging Obligations. The Borrower will not, and will not permit any
Subsidiary to, enter into or remain liable upon any Rate Hedging Obligations,
except for (i) Rate Hedging Obligations in a notional amount not to exceed an
amount equal to one-half of the Aggregate Commitment (determined as of the time
the applicable Rate Hedging Obligation is incurred) and (ii) Rate Hedging
Obligations arising out of commodities hedging transactions entered into in the
ordinary course of business and not for speculative purposes.

 

6.19 Financial Covenants. On and subsequent to the date hereof, the Borrower
shall maintain, for itself and its Subsidiaries on a consolidated basis, each of
the following financial covenants, each calculated in accordance with Agreement
Accounting Principles.

 

6.19.1. Adjusted Debt to Capital Ratio. The Borrower shall maintain, on a
consolidated basis, as of the end of each fiscal quarter a ratio of Adjusted
Debt to Capital not exceeding .60 to 1.0.

 

6.19.2. Fixed Charge Coverage Ratio. The Borrower shall maintain, on a
consolidated basis, as of the end of each fiscal quarter a Fixed Charge Coverage
Ratio greater than 1.75 to 1.0.

 

6.20 Subsidiary Guaranties. If the Subsidiaries (other than the Real Estate
Subsidiaries, the Trademark Subsidiary, the Investment Subsidiary and the
Business Trust) have assets which in the aggregate have a book value equal to or
greater than twenty-five percent (25%) of an amount equal to (i) the book value
of the Borrower’s total consolidated assets and less (ii) the book value of real
estate owned by the Real Estate Subsidiaries, each determined on a consolidated
basis as at the end of any fiscal quarter, the Borrower shall cause all
Subsidiaries other than the Real Estate Subsidiaries to deliver to the
Administrative Agent, on behalf of the Lenders and the LC Issuer, on or before
the date prescribed by Section 6.1(i) or (ii), as applicable, for the delivery
of financial statements for such fiscal quarter (i) an executed guaranty in
substantially the form attached hereto as Exhibit D or a joinder agreement
insubstantially the form attached to such guaranty and (ii) an opinion of
counsel to such Subsidiaries that such guaranty has been duly executed and
delivered and is a legal, valid and binding obligation of such Subsidiaries
enforceable in accordance with its terms (subject to

 

50



--------------------------------------------------------------------------------

customary exceptions). If any Subsidiary (other than a Real Estate Subsidiary)
has assets which in the aggregate have a book value equal to or greater than
fifteen percent (15%) of an amount equal to (i) the book value of the Borrower’s
total consolidated assets and less (ii) the book value of real estate owned by
the Real Estate Subsidiaries, each determined on a consolidated basis as at the
end of any fiscal quarter, the Borrower shall cause such Subsidiary to deliver
to the Administrative Agent, on behalf of the Lenders and the LC Issuer, within
thirty (30) days after the end of any such fiscal quarter (i) an executed
guaranty substantially in the form attached hereto as Exhibit D or a joinder
agreement substantially in the form attached to such guaranty and (ii) an
opinion of counsel to such Subsidiary that such guaranty has been duly executed
and delivered and is a legal, valid and binding obligation of such Subsidiary
enforceable in accordance with its terms (subject to customary exceptions).

 

6.21 Intercompany Indebtedness. After the occurrence and during the continuance
of a Default or an Unmatured Default, the Borrower will not prepay, defease or
in substance defease, purchase, redeem, retire or otherwise acquire, any
Indebtedness owed to any Subsidiary.

 

ARTICLE VII

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

7.1 Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lenders or the Administrative Agent
under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.

 

7.2 Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within one (1) Business Day after the same becomes due,
or nonpayment of interest upon any Loan or of any facility fee, LC Fee or other
obligations under any of the Loan Documents within five (5) Business Days after
the same becomes due.

 

7.3 The breach by the Borrower of any of the terms or provisions of Article VI
Section 6.2, 6.3, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18, 6.19,
6.20, or 6.21.

 

7.4 The breach by the Borrower (other than a breach which constitutes a Default
under another Section of this Article VII) of any of the terms or provisions of
this Agreement which is not remedied within twenty (20) days after written
notice from the Administrative Agent or any Lender.

 

7.5 Failure of the Borrower or any of its Subsidiaries to pay when due any
Indebtedness with a principal amount in excess of $25,000,000 (“Material
Indebtedness”); or the default by the Borrower or any of its Subsidiaries in the
performance of any material term, provision or condition contained in any
agreement under which any such Material Indebtedness was created or is governed,
or any other material event shall occur or material condition exist,

 

51



--------------------------------------------------------------------------------

the effect of which default or event is to cause, or to permit the holder or
holders of such Material Indebtedness to cause, such Material Indebtedness to
become due prior to its stated maturity; or any Material Indebtedness of the
Borrower or any of its Subsidiaries shall be declared to be due and payable or
required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof.

 

7.6 The Borrower or any of its Active Subsidiaries shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7. 6, (vi) fail to contest in good
faith any appointment or proceeding described in Section 7.7 or (vii) not pay,
or admit in writing its inability to pay, its debts generally as they become
due.

 

7.7 Without the application, approval or consent of the Borrower or any of its
Active Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Active Subsidiaries
or any Substantial Portion of its Property, or a proceeding described in Section
7.6(iv) shall be instituted against the Borrower or any of its Active
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) consecutive days.

 

7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during thetwelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.

 

7.9 The Borrower or any of its Subsidiaries shall fail within thirty (30) days
to pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $10,000,000 (or the equivalent thereof in
currencies other than U.S. Dollars) in the aggregate, or (ii) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.

 

7.10 An ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all or other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $5,000,000 in any year or (ii)
$10,000,000 for all periods.

 

52



--------------------------------------------------------------------------------

7.11 Any Change in Control shall occur.

 

7.12 The Subsidiary Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Subsidiary Guaranty, or any Guarantor shall fail to
comply with any of the terms or provisions of the Subsidiary Guaranty or any
Guarantor shall deny that it has further liability under the Subsidiary
Guaranty, or shall give notice to such effect.

 

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1 Acceleration; Facility LC Collateral Account.

 

  (i) If any Default described in Section 7.6 or 7.7 occurs with respect to the
Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuer to issue Facility LCs shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of the Administrative Agent, the LC Issuer or
any Lender and the Borrower will be and become thereby unconditionally
obligated, without any further notice, act or demand, to pay to the
Administrative Agent an amount in immediately available funds, which funds shall
be held in the Facility LC Collateral Account, equal to the excess, if any, of
(x) the amount of LC Obligations at such time, over (y) the amount on deposit in
the Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the “Collateral Shortfall Amount”). If any other
Default occurs, the Required Lenders (or the Administrative Agent with the
consent of the Required Lenders) may (a) terminate or suspend the obligations of
the Lenders to make Loans hereunder and the obligation and power of the LC
Issuer to issue Facility LCs, or declare the Obligations to be due and payable,
or both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives, and (b) upon notice to the Borrower and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.

 

  (ii) If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may make demand on the Borrower to pay, and the
Borrower will, forthwith upon such demand and without any further notice or act,
pay to the Administrative Agent the Collateral Shortfall Amount, which funds
shall be deposited in the Facility LC Collateral Account.

 

53



--------------------------------------------------------------------------------

  (iii) The Administrative Agent may at any time or from time to time after
funds are deposited in the Facility LC Collateral Account, apply such funds to
the payment of the Obligations and any other amounts as shall from time to time
have become due and payable by the Borrower to the Lenders or the LC Issuer
under the Loan Documents.

 

  (iv) At any time while any Default is continuing, neither the Borrower nor any
Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations have been indefeasibly paid in full and the Aggregate
Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Administrative Agent to the Borrower
or paid to whomever may be legally entitled thereto at such time. At such time
as no Default is continuing and the Aggregate Commitment has not been
terminated, any funds remaining in the Facility LC Collateral Account shall be
returned by the Administrative Agent to the Borrower.

 

8.2 Amendments. Subject to the provisions of this Article VIII, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default or Unmatured Default hereunder; provided, however, that no such
supplemental agreement shall, without the consent of all of the Lenders
adversely affected thereby (or in the case of subsections 8.2(ii), (iv), (v) and
(vi), all of the Lenders):

 

  (i) Extend the final maturity of any Loan, or extend the expiry date of any
Facility LC to a date after the Facility Termination Date or forgive all or any
portion of the principal amount thereof or any Reimbursement Obligation related
thereto, or reduce the rate or extend the time of payment of interest or fees
thereon or Reimbursement Obligations related thereto.

 

  (ii) Reduce the percentage specified in the definition of Required Lenders.

 

  (iii) Extend the Facility Termination Date, or reduce the amount or extend the
payment date for, the mandatory payments required under Section 2.2, or except
as contemplated by Section 2.6(c), increase the amount of the Aggregate
Commitment or the Commitment of any Lender hereunder or the commitment to issue
Facility LCs.

 

  (iv) Permit the Borrower to assign its rights under this Agreement.

 

  (v) Amend this Section 8.2.

 

  (vi) Release any Guarantor from its obligations under the Subsidiary Guaranty.

 

54



--------------------------------------------------------------------------------

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuer shall be
effective without the written consent of the LC Issuer. No amendment of any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line Lender.
The Administrative Agent may waive payment of the fee required under Section
12.1 without obtaining the consent of any other party to this Agreement.
Notwithstanding the foregoing, upon the execution and delivery of all
documentation required by Section 2.6(c) to be delivered in connection with an
increase to the Aggregate Commitment, the Administrative Agent, the Borrower and
the new or existing Lenders whose Commitments have been affected may and shall
enter into an amendment hereof (which shall be binding on all parties hereto and
the new Lenders) solely for the purpose of reflecting any new Lenders and their
new Commitments and any increase in the Commitment of any existing Lender.

 

8.3 Preservation of Rights. No delay or omission of the Lenders, the LC Issuer
or the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the LC Issuer and the Lenders until the Obligations
have been paid in full.

 

ARTICLE IX

GENERAL PROVISIONS

 

9.1 Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

 

9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

 

9.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

 

9.4 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuer and
the Lenders

 

55



--------------------------------------------------------------------------------

and supersede all prior agreements and understandings among the Borrower, the
Administrative Agent, the LC Issuer and the Lenders relating to the subject
matter thereof other than the fee letter described in Section 10.13.

 

9.5 Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

 

9.6 Expenses; Indemnification. (i) The Borrower shall reimburse the
Administrative Agent and the Arranger for any reasonable costs, internal charges
and out-of-pocket expenses (including attorneys’ fees and time charges of
attorneys for the Administrative Agent, which attorneys may be employees of the
Administrative Agent) paid or incurred by the Administrative Agent or the
Arranger in connection with the preparation, negotiation, execution, delivery,
syndication, distribution (including, without limitation, via the internet),
review, amendment, modification, and administration of the Loan Documents. The
Borrower also agrees to reimburse the Administrative Agent, the Arranger, the LC
Issuer and the Lenders for any reasonable costs, internal charges and
out-of-pocket expenses (including attorneys’ fees and time charges of attorneys
for the Administrative Agent, the Arranger, the LC Issuer and the Lenders, which
attorneys may be employees of the Administrative Agent, the Arranger, the LC
Issuer or the Lenders) paid or incurred by the Administrative Agent, the
Arranger, the LC Issuer or any Lender in connection with the collection and
enforcement of the Loan Documents.

 

(ii) The Borrower hereby further agrees to indemnify the Administrative Agent,
the Arranger, the LC Issuer and each Lender and their respective affiliates, and
each of their directors, officers and employees, against all losses, claims,
damages, penalties, judgments, liabilities and reasonable expenses (including,
without limitation, all reasonable expenses of litigation or preparation
therefor whether or not the Administrative Agent, the Arranger, the LC Issuer or
any Lender or any affiliate is a party thereto) which any of them may pay or
incur arising out of or relating to this Agreement, the other Loan Documents,
the transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder except to
the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification. The obligations of the
Borrower under this Section 9.6 shall survive the termination of this Agreement.

 

9.7 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to the
LC Issuer and each of the Lenders.

 

56



--------------------------------------------------------------------------------

9.8 Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles.

 

9.9 Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

 

9.10 Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the LC Issuer and the Administrative Agent on the other
hand shall be solely that of borrower and lender. Neither the Administrative
Agent, the Arranger, the LC Issuer nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Administrative Agent, the
Arranger, the LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that neither
the Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.

 

9.11 Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from the Borrower or any Subsidiary pursuant to this
Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Lenders and their respective Affiliates, (ii) to legal counsel,
accountants, and other professional advisors to such Lender or to a Transferee,
(iii) to regulatory officials, (iv) to any Person as requested pursuant to or as
required by law, regulation, or legal process, (v) to any Person in connection
with any legal proceeding to which such Lender is a party, (vi) to such Lender’s
direct or indirect contractual counterparties in swap agreements or to legal
counsel, accountants and other professional advisors to such counterparties,
(vii) permitted by Section 12.2, and (viii) rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder. Each Lender will instruct each Person to which it transmits
confidential information hereunder to abide by the provisions of this Section.

 

9.12 Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.

 

57



--------------------------------------------------------------------------------

9.13 Disclosure. The Borrower and each Lender hereby acknowledge and agree that
JPMCB and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with the Borrower and its Affiliates.

 

9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Act.

 

9.15 Termination of Prior Agreement. Each of the Lenders which is a “Lender”
under the Prior Agreement, in its capacity as such, agrees with the Borrower
that as of the date hereof the Prior Agreement shall be terminated except for
provisions with respect to indemnification and other provisions which by their
terms survive termination.

 

ARTICLE X

THE ADMINISTRATIVE AGENT

 

10.1 Appointment; Nature of Relationship. JPMCB is hereby appointed by each of
the Lenders as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article X. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of Section 1-201 of the Uniform Commercial Code and
(iii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders hereby agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.

 

10.2 Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.

 

58



--------------------------------------------------------------------------------

10.3 General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

 

10.4 No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Unmatured
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower or any guarantor of any of the Obligations or of any of the
Borrower’s or any such guarantor’s respective Subsidiaries. Except as expressly
set forth herein, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the bank serving as Administrative Agent or any of its Affiliates in any
capacity.

 

10.5 Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders, and such instructions and any action taken or failure to
act pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.

 

10.6 Employment of Agents and Counsel. The Administrative Agent may execute any
of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties hereunder and under any other Loan Document.

 

59



--------------------------------------------------------------------------------

10.7 Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.

 

10.8 Administrative Agent’s Reimbursement and Indemnification. The Lenders agree
to reimburse and indemnify the Administrative Agent ratably in proportion to
their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (i) for
any amounts not reimbursed by the Borrower for which the Administrative Agent is
entitled to reimbursement by the Borrower under the Loan Documents, (ii) for any
other expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (i) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(ii) any indemnification required pursuant to Section 3.5(vii) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.8 shall survive payment of the Obligations and termination
of this Agreement.

 

10.9 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.

 

10.10 Rights as a Lender. In the event the Administrative Agent is a Lender, the
Administrative Agent shall have the same rights and powers hereunder and under
any other Loan Document with respect to its Commitment and its Loans as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the term “Lender” or “Lenders” shall, at any time when the Administrative
Agent is a Lender, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust,

 

60



--------------------------------------------------------------------------------

debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Borrower or any of its
Subsidiaries in which the Borrower or such Subsidiary is not restricted hereby
from engaging with any other Person. The Administrative Agent, in its individual
capacity, is not obligated to remain a Lender.

 

10.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arranger
or any other Lender and based on the financial statements prepared by the
Borrower and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Arranger or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.

 

10.12 Successor Administrative Agent. The Administrative Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
(45) days after the retiring Administrative Agent gives notice of its intention
to resign. The Agent may be removed at any time with or without cause by written
notice received by the Agent from the Required Lenders, such removal to be
effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrower and the Lenders, a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders within thirty (30) days after the resigning Administrative Agent’s
giving notice of its intention to resign, then the resigning Administrative
Agent may appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent. Notwithstanding the previous sentence, the Administrative
Agent may at any time without the consent of the Borrower or any Lender, appoint
any of its Affiliates which is a commercial bank as a successor Administrative
Agent hereunder. If the Administrative Agent has resigned or been removed and no
successor Administrative Agent has been appointed, the Lenders may perform all
the duties of the Administrative Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders. No successor Administrative
Agent shall be deemed to be appointed hereunder until such successor
Administrative Agent has accepted the appointment. Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent. Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was

 

61



--------------------------------------------------------------------------------

acting as the Administrative Agent hereunder and under the other Loan Documents.
In the event that there is a successor to the Administrative Agent by merger, or
the Administrative Agent assigns its duties and obligations to an Affiliate
pursuant to this Section 10.12, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.

 

10.13 Administrative Agent and Arranger Fees. The Borrower agrees to pay to the
Administrative Agent and the Arranger, for their respective accounts, the fees
agreed to by the Borrower, the Administrative Agent and the Arranger pursuant to
that certain fee letter agreement dated April 7, 2005, or as otherwise agreed
from time to time.

 

10.14 Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.

 

10.15 Co-Agents, Documentation Agent, Syndication Agent, etc. Neither any of the
Lenders identified in this Agreement as a “co-agent” nor the Documentation Agent
or the Syndication Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to such Lenders as it makes
with respect to the Administrative Agent in Section 10.11.

 

ARTICLE XI

SETOFF; RATABLE PAYMENTS

 

11.1 Setoff. If a Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any times
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

11.2 Ratable Payments. If any Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swing Line Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swing Line Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater

 

62



--------------------------------------------------------------------------------

proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swing Line Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swing Line Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply).

 

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1 Successors and Assigns. (a) The provisions of the Loan Documents shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an LC
Issuer), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 12.1. Nothing in the Loan Documents, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an LC Issuer), Participants (to the extent provided in paragraph (c) of this
Section 12.1) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the LC Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of the Loan
Documents.

 

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each a “Purchaser”) all or a portion
of its rights and obligations under the Loan Documents (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Default has occurred and is continuing, any other assignee;

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment; and

 

63



--------------------------------------------------------------------------------

(C) the LC Issuer.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if a Default has occurred and is
continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under the Loan
Documents, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in the form of Exhibit B,
together with a processing and recordation fee of $3,500; and

 

(D) the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 12.1, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under the Loan Documents, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under the Loan
Documents (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under the Loan Documents, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.1, 3.2, 3.4, 3.5 and 9.6.); provided, however, that as of
the date an assignee becomes a Lender, it shall not be entitled to any payments
under Sections 3.1, 3.2 or 3.5 in excess of those to which its assignor was then
entitled. Any assignment or transfer by a Lender of rights or obligations under
the Loan Documents that does not comply with this Section 12.1 shall be treated
for purposes of the Loan Documents as a sale by such Lender of a participation
in such rights and obligations in accordance with paragraph (c) of this Section
12.1.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption

 

64



--------------------------------------------------------------------------------

delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the LC Issuers and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of the Loan Documents, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the LC Issuers and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii)(c) of this
Section and any written consent to such assignment required by paragraph (b) of
this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.5.4, 2.20.5,
2.19, 10.8 or 11.2, the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of the Loan Documents unless it has been recorded in the Register as provided in
this paragraph.

 

(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the LC Issuer or the Swing Line Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under the Loan Documents (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under the Loan Documents shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the LC Issuer and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
the Loan Documents. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce the Loan Documents and to approve any amendment, modification or
waiver of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in Section
8.2 that affects such Participant. Subject to paragraph (c)(ii) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
12.1 (including, without limitation, compliance with Section 3.5(iv)). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.1 as though it were a Lender, provided such Participant agrees to
be subject to Section 11.2 as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Sections 3.1, 3.2, 3.4 and 3.5 than the applicable Lender would have been
entitled to receive with

 

65



--------------------------------------------------------------------------------

respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Non-U.S. Lender if it were a Lender shall
not be entitled to the benefits of Section 3.5 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 3.5(iv) as though it were a
Lender.

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under the Loan Documents to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.1 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

12.2 Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by Section
9.11 of this Agreement.

 

12.3 Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv).

 

ARTICLE XIII

NOTICES

 

13.1 Notices. Except as otherwise permitted by Section 2.15 with respect to all
borrowing or Facility LC notices, all notices, requests and other communications
to any party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such party: (x)
in the case of the Borrower or the Administrative Agent, at its address or
facsimile number set forth on the signature pages hereof, (y) in the case of any
Lender, at its address or facsimile number set forth below its signature hereto
or (z) in the case of any party, at such other address or facsimile number as
such party may hereafter specify for the purpose by notice to the Administrative
Agent and the Borrower in accordance with the provisions of this Section 13.1.
Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received (so long as received during
normal business hours, if not, then the next Business Day), (ii) if given by
mail, 96 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid, or (iii) if given by any other
means, when delivered (or, in the case of electronic transmission, received) at
the address specified in this Section; provided that notices to the
Administrative Agent under Article II shall not be effective until received.

 

66



--------------------------------------------------------------------------------

13.2 Change of Address. The Borrower, the Administrative Agent and any Lender
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.

 

ARTICLE XIV

COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent,
the LC Issuer and the Lenders and each party has notified the Administrative
Agent by facsimile transmission or telephone that it has taken such action.

 

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

15.1 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

 

15.2 CONSENT TO JURISDICTION. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY IRREVOCABLY AGREE THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER TO BRING
PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT, THE LC
ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE LC ISSUER
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN NEW YORK, NEW YORK.

 

67



--------------------------------------------------------------------------------

15.3 WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE LC ISSUER
AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

[SIGNATURE PAGES FOLLOW]

 

68



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

BJ’S WHOLESALE CLUB, INC. By:   /s/ Frank D. Forward Print Name: Frank D.
Forward Title: Executive Vice President and Chief Financial Officer     Address:
 

One Mercer Road

P.O. Box 9600

Natick, Massachusetts 01760

Attn: Frank Forward

Executive Vice President and
Chief Financial Officer

    Telephone:   (508) 651-6500     Telecopy:   (508) 651-6623    
with a copy to:         Address:  

One Mercer Road

P.O. Box 9600

Natick, Massachusetts 01760

Attn: General Counsel

    Telephone:   (508) 651-6670     Telecopy:   (508) 651-6551

 

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

Individually, as LC Issuer, as Swing Line Lender and as Administrative Agent

By:  

/s/ Teri Streusand

Print Name:

 

Teri Streusand

Title:

 

Vice President

   

Address:

 

270 Park Ave.

       

4th Floor

       

Attn: Teri Streusand

   

Telephone:

 

212-270-9803

   

Telecopy:

 

212-270-3279

 

70



--------------------------------------------------------------------------------

Bank of America, N.A. By:  

/s/ Ross Evans

Print Name:

 

Ross Evans

Title:

 

Vice President

   

Address:

 

901 Main Street, 64th Floor

       

Dallas, TX 75204

       

Attn: Ross Evans

   

Telephone:

 

(214) 209-0417

   

Telecopy:

 

(214) 209-1286

 

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

Citizens Bank of Massachusetts

By:  

/s/ Stephen Foley

Print Name:

 

Stephen Foley

Title:

 

Senior Vice President

   

Address:

 

28 State Street

       

Boston, MA 02109

       

Attn: Stephen Foley

   

Telephone:

 

(617) 994-7029

   

Telecopy:

 

(617) 263-0439

 

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

Wachovia Bank, National Association

By:

 

/s/ Aaron Headley

Print Name:

 

Aaron Headley

Title:

 

Associate

 

   

Address:

  1339 Chestnut Street         Widener Bldg., PA4843         Philadelphia, PA
19107    

Telephone:

  (267) 321-6617    

Telecopy:

  (267) 321-6700

 

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

SunTrust Bank By:  

/s/ Robert Maddox

Print Name:

 

Robert Maddox

Title:

 

Vice President

 

   

Address:

  303 Peachtree St, NE 10th Floor         Atlanta, GA 30308         Attn: Robert
Maddox    

Telephone:

  (404) 658-4925    

Telecopy:

  (404) 658-4905

 

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

Sovereign Bank, as a Lender

By:

 

/s/ Judith C.E. Kelly

Print Name:

 

Judith C.E. Kelly

Title:

 

Senior Vice President

 

   

Address:

  c/o Sovereign Bank         75 State St. 4th Floor         Boston, MA 02109    
    Attn: Judith C.E. Kelly                    Senior Vice President    

Telephone:

  (617) 757-5658    

Telecopy:

  (617) 346-7330

 

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

THE BANK OF NEW YORK By:  

/s/ Johna M. Fidanza

Print Name:

 

Johna M. Fidanza

Title:

 

Vice President

   

Address:

 

One Wall Street, 19th Fl.

New York, NY 10286

Attn: J. Fidanza

   

Telephone:

 

(212) 635-7870

   

Telecopy:

 

(212) 635-1483

 



--------------------------------------------------------------------------------

Fifth Third Bank

By:  

/s/ Brooke Balcom

Print Name:

 

Brooke Balcom

Title:

 

Corporate Banking Officer

   

Address:

 

38 Fountain Square Plaza

MD: 109046

Cincinnati, OH 45202

   

Telephone:

 

(513) 534-3853

   

Telecopy:

 

(513) 534-5947

 

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

U.S. Bank National Association

By:  

/s/ Gregory L. Dryden

Print Name:

 

Gregory L. Dryden

Title:

 

Senior Vice President

   

Address:

 

One U.S. Bank Plaza

SL-MO-T12M

St. Louis, MO 63101

Attn: Jennifer Thurston

   

Telephone:

 

(314) 418-1315

   

Telecopy:

 

(314) 418-3859

 

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

 

PRICING SCHEDULE

 

APPLICABLE MARGIN

--------------------------------------------------------------------------------

   LEVEL I
STATUS


--------------------------------------------------------------------------------

    LEVEL II
STATUS


--------------------------------------------------------------------------------

    LEVEL III
STATUS


--------------------------------------------------------------------------------

   

LEVEL IV

STATUS

--------------------------------------------------------------------------------

    LEVEL V
STATUS


--------------------------------------------------------------------------------

 

Eurodollar Rate

   .275 %   .375 %   .475 %   .575 %   .80 %

ABR

   0 %   0 %   0 %   0 %   0 %

APPLICABLE FEE RATE

--------------------------------------------------------------------------------

   LEVEL I
STATUS


--------------------------------------------------------------------------------

    LEVEL II
STATUS


--------------------------------------------------------------------------------

    LEVEL III
STATUS


--------------------------------------------------------------------------------

    LEVEL IV
STATUS


--------------------------------------------------------------------------------

    LEVEL V
STATUS


--------------------------------------------------------------------------------

 

Standby Letter of Credit Fee

   .275 %   .375 %   .475 %   .575 %   .80 %

Commercial Letter of Credit Fee

   .1375 %   .1875 %   .2375 %   .2875 %   .40 %

Facility Fee

   .10 %   .125 %   .15 %   .175 %   .20 %

 

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to the Credit Agreement.

 

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Fixed Charge
Coverage Ratio is greater than 3.50 to 1.00.

 

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Fixed Charge Coverage
Ratio is greater than or equal to 3.00 to 1.00.

 

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Fixed Charge Coverage Ratio is greater than or equal to 2.50 to 1.00.

 

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II or Level III Status and
(ii) the Fixed Charge Coverage Ratio is greater than or equal to 2.00 to 1.00.

 

“Level V Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status or Level IV Status.

 

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

 



--------------------------------------------------------------------------------

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as reflected in the then
most recent Financials; provided, that on the Closing Date and until adjusted as
described below, the Borrower will be deemed to be Level III Status, unless the
Borrower’s Status is determined to be a higher Status as determined from the
Financials delivered prior to the Closing Date. Adjustments, if any, to the
Applicable Margin or Applicable Fee Rate shall be effective five (5) business
days after the Administrative Agent has received the applicable Financials. If
the Borrower fails to deliver the Financials to the Administrative Agent at the
time required pursuant to the Credit Agreement, then the Applicable Margin and
Applicable Fee Rate shall be the highest Applicable Margin and Applicable Fee
Rate set forth in the foregoing table until five (5) business days after such
Financials are so delivered.

 

2



--------------------------------------------------------------------------------

 

SCHEDULE 1

 

COMMITMENTS

 

Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

   $ 40,000,000

Bank of America, N.A.

   $ 35,000,000

Citizens Bank of Massachusetts

   $ 35,000,000

Wachovia Bank, National Association

   $ 25,000,000

SunTrust Bank

   $ 25,000,000

Sovereign Bank

   $ 25,000,000

The Bank of New York

   $ 15,000,000

Fifth Third Bank

   $ 15,000,000

U.S. Bank National Association

   $ 10,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 225,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

SCHEDULE 2.20.13

 

OUTSTANDING LETTERS OF CREDIT

 

LC Number

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

  

Beneficiary

--------------------------------------------------------------------------------

  

Expiration Date

--------------------------------------------------------------------------------

1069 NEMM 50087451

   $ 2,256,300.00   

Continental Casualty

Company and/or

Transportation Insurance

Company

   June 30, 2005

 



--------------------------------------------------------------------------------

 

Schedule 5.8

 

SUBSIDIARIES

 

The following is a list of Subsidiaries of BJ’s Wholesale Club, Inc. as of April
28, 2005:

 

1. BJ’s Wholesale Club, Inc. owns 100% of the issued shares of common stock of
the following corporations:

 

   

Jurisdiction

--------------------------------------------------------------------------------

Natick Security Corp.

  Massachusetts

BJ’s MA Distribution Center, Inc.

  Massachusetts

Mormax Beverages Corp.

  Delaware

CWC Beverages Corp.

  Connecticut

FWC Beverages Corp.

  Florida

JWC Beverages Corp.

  New Jersey

RWC Beverages Corp.

  Rhode Island

YWC Beverages Corp.

  New York

Mormax Corporation

  Massachusetts

Natick Realty Holdings, Inc.

  Maryland

Natick 1998 Realty Holdings, Inc.

  Maryland

Strathmore Holdings, Inc.

  Delaware

Natick GA Beverage Corp.

  Georgia

Natick Atlantic Corp.

  Georgia

BJ’s FL Distribution Center, Inc.

  Florida

 

2. BJ’s Wholesale Club, Inc. owns 100% of the issued shares of the following
trust:

 

   

Jurisdiction

--------------------------------------------------------------------------------

BJ’s Uxbridge Business Trust

  Delaware

 

3. BJ’s Wholesale Club, Inc. is the sole member of the following limited
liability companies:

 

   

Jurisdiction

--------------------------------------------------------------------------------

BJ’s NJ Distribution Center, LLC

  Delaware

ProFoods Restaurant Supply, LLC

  Delaware

 

3. BJ’s Wholesale Club, Inc. is affiliated with the following charitable
foundation:

 

   

Jurisdiction

--------------------------------------------------------------------------------

BJ’s Charitable Foundation Inc.

  Massachusetts

 

4. BJ’s Uxbridge Business Trust is the sole member of the following limited
liability company:

 

   

Jurisdiction

--------------------------------------------------------------------------------

BJ’s Uxbridge, LLC

  Delaware

 



--------------------------------------------------------------------------------

5. Strathmore Holdings, Inc. is the sole general partner, owning 1%, and BJ’s
owns a 99% limited partnership interest in:

 

   

Jurisdiction

--------------------------------------------------------------------------------

Strathmore Partners LP

  Delaware

 

6. BJ’s NJ Distribution Center, LLC owns 100% of the issued shares of the
following trust:

 

   

Jurisdiction

--------------------------------------------------------------------------------

BJ’s Northeast Business Trust

  Massachusetts

 

7. BJ’s Northeast Business Trust owns 100% of the issued shares of the following
corporation:

 

   

Jurisdiction

--------------------------------------------------------------------------------

Natick Realty, Inc.

  Maryland

 

8. BJ’s Northeast Business Trust is the sole member of the following limited
liability company:

 

   

Jurisdiction

--------------------------------------------------------------------------------

BJNH Operating Co., LLC.

  Delaware

 

9. Natick Realty, Inc. owns 100% of the issued shares of common stock of the
following corporations:

 

   

Jurisdiction

--------------------------------------------------------------------------------

Natick Second Realty Corp.

  Massachusetts

Natick NJ Flemington Realty Corp.

  New Jersey

Natick Fourth Realty Corp.

  New Jersey

Natick Fifth Realty Corp.

  Maryland

Natick Sixth Realty Corp.

  Connecticut

Natick NH Realty Corp.

  New Hampshire

Natick NY Realty Corp.

  New York

Natick MA Realty Corp.

  Massachusetts

Natick VA Realty Corp.

  Virginia

Natick NY 1992 Realty Corp.

  New York

Natick Portsmouth Realty Corp.

  New Hampshire

Natick NJ Realty Corp.

  New Jersey

Natick NJ 1993 Realty Corp.

  New Jersey

Natick CT Realty Corp.

  Connecticut

Natick ME 1995 Realty Corp.

  Maine

Natick NY 1995 Realty Corp.

  New York

Natick NH 1994 Realty Corp.

  New Hampshire

Natick MA 1995 Realty Corp.

  Massachusetts

Natick Yorktown Realty Corp.

  New York

Natick Waterford Realty Corp.

  Connecticut

Natick Sennett Realty Corp.

  New York

Natick MD Oxon Hill Realty Corp.

  Maryland

Natick NY College Point Realty Corp.

  New York

 



--------------------------------------------------------------------------------

Mercer Mortgage Holdings, Inc.

  Delaware

Natick SC Greenville Realty Corp.

  South Carolina

Natick NC Mooresville Realty Corp.

  North Carolina

Natick MD Lexington Park Realty Corp.

  Maryland

Natick CT Derby Realty Corp.

  Connecticut

Natick MD Westminster Realty Corp.

  Maryland

Natick NY Freeport Realty Corp.

  New York

Natick VA Mechanicsville Realty Corp.

  Virginia

Natick NJ Hamilton Township Realty Corp.

  New Jersey

Natick OH Canton Realty Corp.

  Ohio

Natick NH Hooksett Realty Corp.

  New Hampshire

Natick NY Nassau Realty Corp.

  New York

Natick NJ Vineland Realty Corp.

  New Jersey

Natick PA Realty Corp.

  Pennsylvania

Natick PA 1995 Realty Corp.

  Pennsylvania

Natick Lancaster Realty Corp.

  Pennsylvania

Natick PA Plymouth Realty Corp.

  Pennsylvania

Natick PA Stroudsburg Realty Corp.

  Pennsylvania

Natick MD Prince Georges Realty Corp.

  Maryland

Natick VA Woodbridge Realty Corp.

  Virginia

 

9. Natick Realty, Inc. owns 100% of the issued shares of the following business
trusts:

 

   

Jurisdiction

--------------------------------------------------------------------------------

Mercer Holdings 2002 Business Trust

  Massachusetts

 



--------------------------------------------------------------------------------

 

Schedule 6.11

 

Indebtedness

 

Indebtedness relating to that certain Promissory Note and Deed of Trust and
Security Agreement in favor of B. Randolph Boyd, as trustee and Protective Life
Insurance with a maturity date of November 1,2011 in the original amount of
$5,700,000.00

 



--------------------------------------------------------------------------------

 

Schedule 6.14

 

Investments

 



--------------------------------------------------------------------------------

BJ’S WHOLESALE CLUB, INC.

OTHER INTERCOMPANY LOANS

FYE 1/29/05

 

DUE TO:

--------------------------------------------------------------------------------

   DUE FROM:


--------------------------------------------------------------------------------

  

INDIRECT

OWNERSHIP

%

--------------------------------------------------------------------------------

         

INTERCO

RECEIVABLE @

1/29/05

--------------------------------------------------------------------------------

   Ref.


--------------------------------------------------------------------------------

  

INTERCO

PAYABLE
@

1/29/05

--------------------------------------------------------------------------------

   Ref.


--------------------------------------------------------------------------------

  

NET INTERCO

INDEBTEDNESS @

1/29/05

--------------------------------------------------------------------------------

   

JURISDICTION

OF

ORGANIZATION

--------------------------------------------------------------------------------

   DESCRIPTION


--------------------------------------------------------------------------------

BJ’S NORTHEAST BUSINESS TRUST

   BJ’S WHOLESALE
CLUB, INC.    100 %         —           435,200,000    B.    (435,200,000 )   MA
   INSTALLMENT
LOAN

BJ’S NORTHEAST BUSINESS TRUST

   BJ’S WHOLESALE
CLUB, INC.    100 %         —           121,950,000    B.    (121,950,000 )   MA
   TERM LOAN

BJ’S NORTHEAST BUSINESS TRUST

   BJ’S WHOLESALE
CLUB, INC.    100 %                   99,338,573    F.    (99,338,573 )   MA   
INTERCO

BJ’S NORTHEAST BUSINESS TRUST

   BJ’S NH
OPERATING CO
LLC    100 %                   31,174,384    F.    (31,174,384 )   DE    NET
ASSETS
OFFSET ( NO
EQUITY )

NATICK REALTY, INC.

   BJ’S WHOLESALE
CLUB, INC.    100 %   (a )   —           33,578,257    E.-1    (33,578,257 )  
MD    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK OH
CANTON
REALTY
CORP.    100 %         7,702    E.    —           7,702     OH    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK VA
WOODBRIDGE
REALTY
CORP.    100 %         383,190    E.    —           383,190     OH    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK NC
MOORESVILLE
REALTY
CORP.    100 %         319,566    E.    —           319,566     NC    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK SC
GREENVILLE
REALTY
CORP.    100 %         1,623,960    E.    —           1,623,960     SC    REIT
LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK MD
WESTMINSTER
REALTY
CORP.    100 %         157,910    E.    —           157,910     MD    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK NY
FREEPORT
REALTY
CORP.    100 %         264,687    E.    —           264,687     NY    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK
MECHANICSVILLE
REALTY
CORP.    100 %         114,718    E.    —           114,718     VA    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK NJ
HAMILTON
TOWNSHIP
REALTY
CORP.    100 %         992,984    E.    —           992,984     NJ    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK NH
HOOKSETT
REALTY
CORP.    100 %         221,096    E.    —           221,096     NH    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK NJ
VINELAND
REALTY
CORP.    100 %         1,068,874    E.    —           1,068,874     NJ    REIT
LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK MD
OXON HILL
REALTY
CORP.    100 %         —           5,385    E.    (5,385 )   MD    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK SECOND
REALTY
CORP.    100 %         97,202    E.    —           97,202     MA    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK NJ
FLEMINGTON
REALTY
CORP.    100 %         54,146    E.    —           54,146     NJ    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK MA
REALTY
CORP.    100 %         888,919    E.    —           888,919     MA    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK FOURTH
REALTY
CORP.    100 %         126,488    E.    —           126,488     NJ    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK MD
LEXINGTON
PARK REALTY
CORP.    100 %         307,846    E.    —           307,846     MD    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK CT
DERBY REALTY
CORP.    100 %         256,144    E.    —           256,144     CT    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK PA
STROUDSBURG
REALTY
CORP.    100 %         592,017    E.    —           592,017     PA    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   MERCER 2002
BUSINESS
TRUST    100 %         —           488,371    E.    (488,371 )   MA    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK NH 1994
REALTY
REALTY
CORP.    100 %         50,545    E.    —           50,545     NH    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK MA 1995
REALTY
CORP.    100 %         10,428    E.    —           10,428     MA    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK PA 1995
REALTY
CORP.    100 %         189,590    E.    —           189,590     PA    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK
YORKTOWN
REALTY
CORP.    100 %         122,211    E.    —           122,211     NY    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK
LANCASTER
REALTY
CORP.    100 %         142,220    E.    —           142,220     PA    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK
WATERFORD
REALTY
CORP.    100 %         91,278    E.    —           91,278     CT    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK SENNETT
REALTY
CORP.    100 %         46,505    E.    —           46,505     NY    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK PA
PLYMOUTH
REALTY
CORP.    100 %         1,195,160    E.    —           1,195,160     PA    REIT
LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK NY
COLLEGE POINT
REALTY
CORP.    100 %         4,667,452    E.    —           4,667,452     NY    REIT
LOAN

BJ’S WHOLESALE CLUB, INC.

   MERCER
MORTGAGE
HOLDINGS,
INC.    100 %         —           —           —       MD    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK NY
NASSAU
REALTY
CORP.    100 %         13,050    E.    —           13,050     NY    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK MD
PRINCE
GEORGIES
REALTY
CORP.    100 %         —           100    E.    (100 )   MD    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK SIXTH
REALTY
CORP.    100 %         1,358,588    E.    —           1,358,588     CT    REIT
LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK FIFTH
REALTY
CORP.    100 %         486,944    E.    —           486,944     MD    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK NH
REALTY
CORP.    100 %         125,531    E.    —           125,531     NH    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK NY
REALTY
CORP.    100 %         826,748    E.    —           826,748     NY    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK VA
REALTY
CORP.    100 %         4,429,002    E.    —           4,429,002     VA    REIT
LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK PA
REALTY
CORP.    100 %         293,084    E.    —           293,084     PA    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK NY 1992
REALTY
CORP.    100 %         1,440,565    E.    —           1,440,565     NY    REIT
LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK
PORTSMOUTH
REALTY
CORP.    100 %         109,172    E.    —           109,172     NH    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK NJ 1993
REALTY
CORP.    100 %         127,577    E.    —           127,577     NJ    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK NJ
REALTY
CORP.    100 %         1,833,893    E.    —           1,833,893     NJ    REIT
LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK CT
REALTY
CORP.    100 %         200,123    E.    —           200,123     CT    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK NY 1995
REALTY
CORP.    100 %         56,597    E.    —           56,597     NY    REIT LOAN

BJ’S WHOLESALE CLUB, INC.

   NATICK ME 1995
REALTY
CORP.    100 %         57,550    E.    —           57,550     ME    REIT LOAN

BJ’S NORTHEAST BUSINESS TRUST

   BJ’S ATLANTIC
DISTRIBUTION
CENTER, INC.    —                       12,030,000    B.    (12,030,000 )   MA
   TERM LOAN

MERCER 2002 BUSINESS TRUST

   BJ’S WHOLESALE
CLUB, INC.    100 %                   49,926,639    B.    (49,926,639 )   MA   
MORTGAGE
LOANS

MERCER 2002 BUSINESS TRUST

   NATICK PA
STROUDSBURG
REALTY
CORP.                          4,922,760    E.    (4,922,760 )   MA    MORTGAGE
LOANS

MERCER 2002 BUSINESS TRUST

   NATICK PA 1995
REALTY
CORP.                          7,667,219    E.    (7,667,219 )   MA    MORTGAGE
LOANS

MERCER 2002 BUSINESS TRUST

   NATICK
LANCASTER
REALTY
CORP.                          6,536,859    E.    (6,536,859 )   MA    MORTGAGE
LOANS

MERCER 2002 BUSINESS TRUST

   NATICK PA
PLYMOUTH
REALTY
CORP.                          8,343,278    E.    (8,343,278 )   MA    MORTGAGE
LOANS

MERCER 2002 BUSINESS TRUST

   NATICK PA
REALTY
CORP.                          10,783,582    E.    (10,783,582 )   MA   
MORTGAGE
LOANS

MERCER 2002 BUSINESS TRUST

   NATICK SC
GREENVILLE
REALTY
CORP.                          6,786,088    E.    (6,786,088 )   MA    MORTGAGE
LOANS

 

(a) BJ’s Northeast Business Trust owns 100% of common stock

Preferred stock owned by emloyees and former employees of BJ’s Wholesale Club,
Inc.

 

PAGE 1



--------------------------------------------------------------------------------

BJ’S WHOLESALE CLUB, INC.

INVESTMENT IN SUBS

FYE 1/29/05

 

INVESTMENT IN

--------------------------------------------------------------------------------

   OWNED BY


--------------------------------------------------------------------------------

 

%

OWNERSHIP

--------------------------------------------------------------------------------

   

EQUITY

INVESTMENT

@ 1/29/05

--------------------------------------------------------------------------------

    Ref.


--------------------------------------------------------------------------------

  

RECEIVABLE

FROM SUBS

@ 1/29/05

--------------------------------------------------------------------------------

    Ref.


--------------------------------------------------------------------------------

  

TOTAL

INVESTMENT

@ 1/29/05

--------------------------------------------------------------------------------

  

INDEBTEDNESS

TO SUBSIDIARY

@ 1/29/05

--------------------------------------------------------------------------------

   Ref.


--------------------------------------------------------------------------------

  

NET
INVESTMENT

IN
SUBSIDIARY

@ 1/29/05

--------------------------------------------------------------------------------

    JURISDICTION
OF
ORGANIZATION


--------------------------------------------------------------------------------

PROFOODS RESTAURANT SUPPLY LLC

   BJ’S
WHOLESALE
CLUB,
INC.   100 %   (3,029,967 )   A.    17,652,284     B.    14,622,317             
14,622,317     DE

MORMAX CORPORATION

   BJ’S
WHOLESALE
CLUB,
INC.   100 %   4,088                     4,088    4,088         —       MA

CWC BEVERAGES CORP.

   BJ’S
WHOLESALE
CLUB,
INC.   100 %   4,030                     4,030    4,030         —       CT

FWC BEVERAGES CORP.

   BJ’S
WHOLESALE
CLUB,
INC.   100 %   4,146                     4,146    4,146         —       FL

JWC BEVERAGES CORP.

   BJ’S
WHOLESALE
CLUB,
INC.   100 %   4,812                     4,812    4,812         —       NJ

RWC BEVERAGES CORP.

   BJ’S
WHOLESALE
CLUB,
INC.   100 %   3,925                     3,925    3,925         —       RI

YWC BEVERAGES CORP.

   BJ’S
WHOLESALE
CLUB,
INC.   100 %   3,493                     3,493    3,493         —       NY

MORMAX BEVERAGES CORP.

   BJ’S
WHOLESALE
CLUB,
INC.   100 %   (99 )        99          —                —       DE

NATICK SECURITY CORP.

   BJ’S
WHOLESALE
CLUB,
INC.   100 %   115,921,951     C.               115,921,951    —          
115,921,951     MA

BJ’S MA DISTRIBUTION CENTER, INC.

   BJ’S
WHOLESALE
CLUB,
INC.   100 %   (1,284,644 )   C.    6,514,065     B.    5,229,421    —          
5,229,421     MA

BJ’S FL DISTRIBUTION CENTER, INC.

   BJ’S
WHOLESALE
CLUB,
INC.   100 %   (356,072 )   C.    4,375,795     B.    4,019,723    —          
4,019,723     MA

BJ’S NJ DISTRIBUTION CENTER LLC

   BJ’S
WHOLESALE
CLUB,
INC.   100 %   685,155,361     C.               685,155,361    8,795,242    B.
   676,360,119     PA

STRATHMORE HOLDINGS, INC.

   BJ’S
WHOLESALE
CLUB,
INC.   100 %   10,590,143     C.    (7,878 )   B.    10,582,265    3,455,000   
B.    7,127,265     DE

NATICK 1998 REALTY HOLDINGS, INC.

   BJ’S
WHOLESALE
CLUB,
INC.   100 %   1,000                     1,000    1,000         —       MD

NATICK REALTY HOLDINGS, INC.

   BJ’S
WHOLESALE
CLUB,
INC.   100 %   1,000                     1,000    1,000         —       MD

NATICK GA BEVERAGES CORP.

   BJ’S
WHOLESALE
CLUB,
INC.   100 %   100                     100    100         —       GA

NATICK ATLANTIC CORP.

   BJ’S
WHOLESALE
CLUB,
INC.   100 %   100                     100    100         —       GA

STRATHMORE PARTNERS, LP

   BJ’S
WHOLESALE
CLUB,
INC.   99 %   441,955,415     D.               441,955,415             
441,955,415     DE

STRATHMORE PARTNERS, LP

   STRATHMORE
HOLDINGS,
INC.   1 %   6,808,674     D.               6,808,674              6,808,674    
DE

BJ’S NORTHEAST BUSINESS TRUST

   BJ’S
ATLANTIC
DISTRIBUTION
CENTER,
INC.   100 %   678,533,373     C.               678,533,373             
678,533,373     MA

NATICK REALTY, INC.

   BJ’S
NORTHEAST
BUSINESS
TRUST (a)   100 %   375,249,233     C.               375,249,233             
375,249,233     MD

NATICK OH CANTON REALTY CORP.

   NATICK
REALTY,
INC.   100 %   271,457     E.               271,457    25,361    E.    246,096  
  OH

NATICK VA WOODBRIDGE REALTY CORP.

   NATICK
REALTY,
INC.   100 %   9,819,123     E.               9,819,123    492,390    E.   
9,326,733     OH

NATICK NC MOORESVILLE REALTY CORP.

   NATICK
REALTY,
INC.   100 %   7,191,242     E.               7,191,242    875,236    E.   
6,316,006     NC

NATICK SC GREENVILLE REALTY CORP.

   NATICK
REALTY,
INC.   100 %   916,197     E.               916,197    1,354,835    E.   
(438,638 )   SC

NATICK MD WESTMINSTER REALTY CORP.

   NATICK
REALTY,
INC.   100 %   11,731,813     E.               11,731,813    1,164,811    E.   
10,567,002     MD

NATICK NY FREEPORT REALTY CORP.

   NATICK
REALTY,
INC.   100 %   18,290,365     E.               18,290,365    1,271,359    E.   
17,019,006     NY

NATICK MECHANICSVILLE REALTY CORP.

   NATICK
REALTY,
INC.   100 %   8,941,469     E.               8,941,469    719,441    E.   
8,222,028     VA

NATICK NJ HAMILTON TOWNSHIP REALTY CORP.

   NATICK
REALTY,
INC.   100 %   9,944,538     E.               9,944,538    833,182    E.   
9,111,356     NJ

NATICK NH HOOKSETT REALTY CORP.

   NATICK
REALTY,
INC.   100 %   9,202,305     E.               9,202,305    622,015    E.   
8,580,290     NH

NATICK NJ VINELAND REALTY CORP.

   NATICK
REALTY,
INC.   100 %   7,675,340     E.               7,675,340    526,368    E.   
7,148,972     NJ

NATICK MD OXON HILL REALTY CORP.

   NATICK
REALTY,
INC.   100 %   1,069     E.               1,069    945    E.    124     MD

NATICK SECOND REALTY CORP.

   NATICK
REALTY,
INC.   100 %   6,077,792     E.               6,077,792    1,555,114    E.   
4,522,678     MA

NATICK NJ FLEMINGTON REALTY CORP.

   NATICK
REALTY,
INC.   100 %   7,131,911     E.               7,131,911    1,411,250    E.   
5,720,661     NJ

NATICK MA REALTY CORP.

   NATICK
REALTY,
INC.   100 %   22,548,565     E.               22,548,565    6,120,385    E.   
16,428,180     MA

NATICK FOURTH REALTY CORP.

   NATICK
REALTY,
INC.   100 %   10,559,995     E.               10,559,995    1,850,739    E.   
8,709,256     NJ

NATICK MD LEXINGTON PARK REALTY CORP.

   NATICK
REALTY,
INC.   100 %   10,418,634     E.               10,418,634    548,708    E.   
9,869,926     MD

NATICK CT DERBY REALTY CORP.

   NATICK
REALTY,
INC.   100 %   8,572,532     E.               8,572,532    472,131    E.   
8,100,401     CT

NATICK PA STROUDSBURG REALTY CORP.

   NATICK
REALTY,
INC.   100 %   751,047     E.               751,047    231,395    E.    519,652
    PA

MERCER 2002 BUSINESS TRUST

   NATICK
REALTY,
INC.   100 %   97,906,187     E.               97,906,187    2,647,807    E.   
95,258,380     PA

NATICK NH 1994 REALTY REALTY CORP.

   NATICK
REALTY,
INC.   100 %   3,927,290     E.               3,927,290    805,481    E.   
3,121,809     NH

NATICK MA 1995 REALTY CORP.

   NATICK
REALTY,
INC.   100 %   4,187,552     E.               4,187,552    859,699    E.   
3,327,853     MA

NATICK PA 1995 REALTY CORP.

   NATICK
REALTY,
INC.   100 %   964,921     E.               964,921    806,916    E.    158,005
    PA

NATICK YORKTOWN REALTY CORP.

   NATICK
REALTY,
INC.   100 %   7,641,763     E.               7,641,763    1,749,887    E.   
5,891,876     NY

NATICK LANCASTER REALTY CORP.

   NATICK
REALTY,
INC.   100 %   789,250     E.               789,250    542,764    E.    246,486
    PA

NATICK WATERFORD REALTY CORP.

   NATICK
REALTY,
INC.   100 %   6,451,285     E.               6,451,285    1,087,237    E.   
5,364,048     CT

NATICK SENNETT REALTY CORP.

   NATICK
REALTY,
INC.   100 %   3,870,306     E.               3,870,306    1,023,681    E.   
2,846,625     NY

NATICK PA PLYMOUTH REALTY CORP.

   NATICK
REALTY,
INC.   100 %   1,125,091     E.               1,125,091    1,868,265    E.   
(743,174 )   PA

NATICK NY COLLEGE POINT REALTY CORP.

   NATICK
REALTY,
INC.   100 %   15,280,335     E.               15,280,335    8,886,393    E.   
6,393,942     NY

MERCER MORTGAGE HOLDINGS, INC.

   NATICK
REALTY,
INC.   100 %   1,000     E.               1,000    937    E.    63     MD

NATICK NY NASSAU REALTY CORP.

   NATICK
REALTY,
INC.   100 %   485,395     E.               485,395    48,921    E.    436,474  
  NY

NATICK MD PRINCE GEORGIES REALTY CORP.

   NATICK
REALTY,
INC.   100 %   100     E.               100    0    E.    100     MD

NATICK SIXTH REALTY CORP.

   NATICK
REALTY,
INC.   100 %   23,373,450     E.               23,373,450    6,754,363    E.   
16,619,087     CT

NATICK FIFTH REALTY CORP.

   NATICK
REALTY,
INC.   100 %   28,532,540     E.               28,532,540    5,669,005    E.   
22,863,535     MD

NATICK NH REALTY CORP.

   NATICK
REALTY,
INC.   100 %   7,761,347     E.               7,761,347    693,515    E.   
7,067,832     NH

NATICK NY REALTY CORP.

   NATICK
REALTY,
INC.   100 %   10,512,450     E.               10,512,450    3,717,032    E.   
6,795,418     NY

NATICK VA REALTY CORP.

   NATICK
REALTY,
INC.   100 %   18,503,769     E.               18,503,769    9,944,755    E.   
8,559,014     VA

NATICK PA REALTY CORP.

   NATICK
REALTY,
INC.   100 %   1,414,500     E.               1,414,500    1,455,082    E.   
(40,582 )   PA

NATICK NY 1992 REALTY CORP.

   NATICK
REALTY,
INC.   100 %   18,570,107     E.               18,570,107    5,948,799    E.   
12,621,308     NY

NATICK PORTSMOUTH REALTY CORP.

   NATICK
REALTY,
INC.   100 %   7,144,921     E.               7,144,921    1,209,058    E.   
5,935,863     NH

NATICK NJ 1993 REALTY CORP.

   NATICK
REALTY,
INC.   100 %   8,562,498     E.               8,562,498    1,482,202    E.   
7,080,296     NJ

NATICK NJ REALTY CORP.

   NATICK
REALTY,
INC.   100 %   14,831,638     E.               14,831,638    4,875,814    E.   
9,955,824     NJ

NATICK CT REALTY CORP.

   NATICK
REALTY,
INC.   100 %   12,150,580     E.               12,150,580    1,805,523    E.   
10,345,057     CT

NATICK NY 1995 REALTY CORP.

   NATICK
REALTY,
INC.   100 %   4,056,630     E.               4,056,630    965,085    E.   
3,091,545     NY

NATICK ME 1995 REALTY CORP.

   NATICK
REALTY,
INC.   100 %   4,314,163     E.               4,314,163    811,821    E.   
3,502,342     ME

 

(a) BJ’s Northeast Business Trust owns 100% of common stock

Preferred stock owned by emloyees and former employees of BJ’s Wholesale Club,
Inc.

 

PAGE 2



--------------------------------------------------------------------------------

 

Schedule 6.15

 

Liens

 

See Schedule 6.11 which is incorporated herein by reference.

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of April 28, 2005 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among BJ’s Wholesale Club, Inc., (the
“Borrower”), the Lenders and JPMorgan Chase Bank, N.A., as LC Issuer, as Swing
Line Lender and as Administrative Agent for the Lenders. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED, IN HIS CAPACITY AS CHIEF FINANCIAL OFFICER OF THE BORROWER,
HEREBY CERTIFIES THAT:

 

1. I am the duly elected Chief Financial Officer of the Borrower;

 

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

 

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

 

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

 

5. Schedule II hereto sets forth the determination of the Applicable Margin and
Applicable Fee Rate.

 

6. Schedule III attached hereto sets forth the various reports and deliveries
which are required at this time under the Credit Agreement and the other Loan
Documents and the status of compliance.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

                           

 



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this              day
of                     ,         .

 

By:

   

Name:

   

Title:

 

Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of                     ,              with

Sections 6.19 and 6.20 of the Agreement

 

1. Section 6.19.1 - Adjusted Debt to Capital Ratio

 

Requirement:

 

The Borrower shall maintain, on a consolidated basis, as of the end of each
fiscal quarter during the fiscal year indicated below a ratio of Adjusted Debt
to Capital not exceeding .60 to 1.0:

 

Compliance at [Insert Date]:

 

a)

  

Adjusted Debt

   $ _________

b)

  

Capital (Net Worth plus Adjusted Debt)

   $ _________

c)

  

Ratio of (a) to (b)

     to 1.0

 

2. Section 6.19.2 - Fixed Charge Coverage Ratio

 

Requirement:

 

The Borrower shall maintain, on a consolidated basis, as of the end of each
fiscal quarter a Fixed Charge Coverage Ratio greater than 1.75 to 1.0.

 

Compliance at [Insert Date]:

 

a)

   EBITR (for the current fiscal quarter and the three immediately preceding
fiscal quarters)    $ _________

b)

   Interest expense + Rentals + cash dividends + Current Maturities (for the
current fiscal quarter and the three immediately preceding fiscal quarters)    $
_________

c)

   Ratio of (a) to (b)      to 1.0

 

3. Section 6.20 - Subsidiary Guaranties

 

Requirement:

 

The Borrower shall cause its Subsidiaries (other than Real Estate Subsidiaries,
the Trademark Subsidiary, the Investment Subsidiary and the Business Trust) that
have assets which in the aggregate have a book value equal to or greater than
25% of an amount equal to (i) the book value of the Borrower’s total
consolidated assets less (ii) the book value of real estate owned by the Real
Estate Subsidiaries, each determined on a consolidated basis at the end of each
fiscal quarter to execute a guaranty in the form of Exhibit C attached to the
Credit Agreement or a joinder agreement in substantially the form attached to
such guaranty.

 

- 3 -



--------------------------------------------------------------------------------

Compliance at [Insert Date]

 

Subsidiaries (other than Real Estate Subsidiaries, the Trademark Subsidiary, the
Investment Subsidiary and the Business Trust) which shall execute a guaranty

 

                             

 

Requirement:

 

The Borrower shall cause its Subsidiaries (other than a Real Estate Subsidiary)
that have assets which in the aggregate have a book value equal to or greater
than 15% of an amount equal to (i) the book value of the Borrower’s total
consolidated assets less (ii) the book value of real estate owned by the Real
Estate Subsidiaries, each determined on a consolidated basis at the end of each
fiscal quarter to execute a guaranty in the form of Exhibit D attached to the
Credit Agreement or a joinder agreement in substantially the form attached to
such guaranty.

 

Compliance at [Insert Date]

 

Subsidiaries (other than a Real Estate Subsidiary) which shall execute a
guaranty

                             

 

- 4 -



--------------------------------------------------------------------------------

 

SCHEDULE II TO COMPLIANCE CERTIFICATE

 

Borrower’s Applicable Margin and Applicable Fee Rate Calculation

 

Compliance at [Insert Date]:

 

The Fixed Charge Coverage Ratio:

 

a)

   EBITR (for the current fiscal quarter and the three immediately preceding
fiscal quarters)    $             

b)

   Interest expense + Rentals + cash dividends + Current Maturities (for the
current fiscal quarter and the three immediately preceding fiscal quarters)    $
            

c)

   Ratio of (a) to (b)      to 1.0

d)

   Status (from Pricing Schedule)      ______

 

- 5 -



--------------------------------------------------------------------------------

 

SCHEDULE III TO COMPLIANCE CERTIFICATE

 

Reports and Deliveries Currently Due

 

- 6 -



--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:      2.    Assignee:                [and is an
Affiliate/Approved Fund of [identify Lender]1] 3.    Borrower(s):    BJ’s
Wholesale Club, Inc. 4.    Administrative Agent:    JPMorgan Chase Bank, N.A.,
as the administrative agent under the Credit Agreement 5.    Credit Agreement:
   The $225,000,000 Credit Agreement dated as of April 28, 2005 among BJ’s
Wholesale Club, Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
LC Issuer, Swing Line Lender and Administrative Agent.

--------------------------------------------------------------------------------

1 Select as applicable.

 



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

--------------------------------------------------------------------------------

   Aggregate Amount of
Commitment/Loans for
all Lenders


--------------------------------------------------------------------------------

   Amount of
Commitment/Loans
Assigned


--------------------------------------------------------------------------------

   Percentage Assigned of
Commitment/Loans2


--------------------------------------------------------------------------------

 

Revolving Credit

   $ 225,000,000/    $        %

 

Effective Date:                              , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

       

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

       

Title:

--------------------------------------------------------------------------------

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By

       

Title:

 

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as

LC Issuer

By

       

Title:

 

[Consented to:]4

[BJ’S WHOLESALE CLUB, INC.]

By

       

Title:

--------------------------------------------------------------------------------

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

4 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

3



--------------------------------------------------------------------------------

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document5, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

-5-



--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF SUBSIDIARY GUARANTY

 

THIS SUBSIDIARY GUARANTY (this “Guaranty”) is made as of April 28, 2005 by each
of the Persons that is a signatory hereto (collectively, the “Subsidiary
Guarantors”) in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, under the Credit Agreement referred to
below;

 

WITNESSETH:

 

WHEREAS, BJ’s Wholesale Club, Inc. (the “Principal”) and JPMorgan Chase Bank,
N.A., a national banking association, as Administrative Agent (the
“Administrative Agent”), as LC Issuer and as Swing Line Lender, and certain
other Lenders from time to time party thereto have entered into a certain Credit
Agreement dated as of even date herewith (as same may be amended or modified
from time to time, the “Credit Agreement”), providing, subject to the terms and
conditions thereof, for extensions of credit to be made by the Lenders to the
Principal;

 

WHEREAS, it is a condition precedent to the Administrative Agent and the Lenders
executing the Credit Agreement that each of the Subsidiary Guarantors execute
and deliver this Guaranty whereby each of the Subsidiary Guarantors shall
guarantee the payment when due, subject to Section 9 hereof, of all Guaranteed
Obligations, as defined below; and

 

WHEREAS, in consideration of the financial and other support that the Principal
has provided, and such financial and other support as the Principal may in the
future provide, to the Subsidiary Guarantors, and in order to induce the Lenders
and the Administrative Agent to enter into the Credit Agreement, and the Lenders
and their Affiliates to enter into one or more Rate Management Transactions with
the Principal, and because each Subsidiary Guarantor has determined that
executing this Guaranty is in its interest and to its financial benefit, each of
the Subsidiary Guarantors is willing to guarantee the obligations of the
Principal under the Credit Agreement, any Note, any Rate Management Transaction,
and the other Loan Documents;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.1. Selected Terms Used Herein.

 

“Guaranteed Obligations” is defined in Section 3 below.

 

“Lenders” means the “Lenders” as defined in the Credit Agreement, including any
Lender in its capacity as LC Issuer or Swing Line Lender.

 

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between the Principal
and any Lender or Affiliate thereof relating to the Obligations under the Credit
Agreement which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange

 



--------------------------------------------------------------------------------

transaction, cap transaction, floor transaction, collar transaction, forward
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of these transactions) or any combination thereof, whether linked
to one or more interest rates, foreign currencies, commodity prices, equity
prices or other financial measures.

 

“Rate Management Obligations” means any and all obligations of the Principal,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all Rate Management
Transactions, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Management Transactions.

 

SECTION 1.2. Terms in Credit Agreement. Other capitalized terms used herein but
not defined herein shall have the meaning set forth in the Credit Agreement.

 

SECTION 2.1. Representations and Warranties. Each of the Subsidiary Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed upon each Borrowing Date with respect to each Advance and each
issuance of a Facility LC under the Credit Agreement) that:

 

(a) It is a corporation, partnership, limited liability company, or business
trust, duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except where the failure to have such requisite
authority or to have such good standing would not have a Material Adverse
Effect.

 

(b) It has the power and authority and legal right to execute and deliver this
Guaranty and to perform its obligations hereunder. The execution and delivery by
it of this Guaranty and the performance of its obligations hereunder have been
duly authorized by proper organizational proceedings, and this Guaranty
constitutes a legal, valid and binding obligation of such Subsidiary Guarantor
enforceable against it in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

 

(c) Neither the execution and delivery by it of this Guaranty, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on it or any of its Subsidiaries
or (ii) its or any of its Subsidiary’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating or other management agreement, as the case
may be, or (iii) the provisions of any material indenture, instrument or
agreement to which it or any of its Subsidiaries is a party or is subject, or by
which it, or its Property, is bound, or conflict with or constitute a default
thereunder, or result in, or require, the

 

- 2 -



--------------------------------------------------------------------------------

creation or imposition of any Lien in, of or on the Property of such Subsidiary
Guarantor or a Subsidiary thereof pursuant to the terms of any such indenture,
instrument or agreement. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by it or any
of its Subsidiaries, is required to be obtained by it or any of its Subsidiaries
in connection with the execution and delivery of this Guaranty or the payment
and performance by it of its obligations hereunder or the legality, validity,
binding effect or enforceability of this Guaranty.

 

SECTION 2.2. Covenants. Each of the Subsidiary Guarantors covenants that, so
long as any Lender has any Commitment outstanding under the Credit Agreement,
any Facility LC is outstanding, any Rate Management Transaction remains in
effect or any of the Guaranteed Obligations shall remain unpaid, that it will
fully comply with those covenants and agreements set forth in the Credit
Agreement which are applicable to such Subsidiary Guarantor.

 

SECTION 3. The Guaranty. Subject to Section 9 hereof, each of the Subsidiary
Guarantors hereby absolutely and unconditionally guarantees, as primary obligor
and not as surety, the full and punctual payment (whether at stated maturity,
upon acceleration or early termination or otherwise, and at all times
thereafter) and performance of the Obligations and the Rate Management
Obligations, including without limitation any such Obligations or Rate
Management Obligations incurred or accrued during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, whether or not
allowed or allowable in such proceeding (collectively, subject to the provisions
of Section 9 hereof, being referred to collectively as the “Guaranteed
Obligations”). Upon failure by the Principal to pay punctually any such amount,
each of the Subsidiary Guarantors agrees that it shall forthwith on demand pay
to the Administrative Agent for the benefit of the Lenders and, if applicable,
their Affiliates, the amount not so paid at the place and in the manner
specified in the Credit Agreement, any Note, any Rate Management Transaction or
the relevant Loan Document, as the case may be. This Guaranty is a guaranty of
payment and not of collection. Each of the Subsidiary Guarantors waives any
right to require the Lender to sue the Principal, any other guarantor, or any
other person obligated for all or any part of the Guaranteed Obligations, or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

 

SECTION 4. Guaranty Unconditional. Subject to Section 9 hereof, the obligations
of each of the Subsidiary Guarantors hereunder shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

 

(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any of the Guaranteed Obligations, by operation of law or otherwise, or any
obligation of any other guarantor of any of the Guaranteed Obligations, or any
default, failure or delay, willful or otherwise, in the payment or performance
of the Guaranteed Obligations;

 

(ii) any modification or amendment of or supplement to the Credit Agreement, any
Note, any Rate Management Transaction or any other Loan Document;

 

- 3 -



--------------------------------------------------------------------------------

(iii) any release, nonperfection or invalidity of any direct or indirect
security for any obligation of the Principal under the Credit Agreement, any
Note, any Rate Management Transaction, any other Loan Document, or any
obligations of any other guarantor of any of the Guaranteed Obligations, or any
action or failure to act by the Administrative Agent, any Lender or any
Affiliate of any Lender with respect to any collateral securing all or any part
of the Guaranteed Obligations;

 

(iv) any change in the corporate existence, structure or ownership of the
Principal or any other guarantor of any of the Guaranteed Obligations, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Principal, or any other guarantor of the Guaranteed Obligations, or its assets
or any resulting release or discharge of any obligation of the Principal, or any
other guarantor of any of the Guaranteed Obligations;

 

(v) the existence of any claim, setoff or other rights which the Subsidiary
Guarantors may have at any time against the Principal, any other guarantor of
any of the Guaranteed Obligations, the Administrative Agent, any Lender or any
other Person, whether in connection herewith or any unrelated transactions;

 

(vi) any invalidity or unenforceability relating to or against the Principal, or
any other guarantor of any of the Guaranteed Obligations, for any reason related
to the Credit Agreement, any Rate Management Transaction, any other Loan
Document, or any provision of applicable law or regulation purporting to
prohibit the payment by the Principal, or any other guarantor of the Guaranteed
Obligations, of the principal of or interest on any Note or any other amount
payable by the Principal under the Credit Agreement, any Note, any Rate
Management Transaction or any other Loan Document; or

 

(vii) any other act or omission to act or delay of any kind by the Principal,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Lender or any other Person or any other circumstance whatsoever which might, but
for the provisions of this paragraph, constitute a legal or equitable discharge
of any Subsidiary Guarantor’s obligations hereunder.

 

SECTION 5. Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each of the Subsidiary Guarantor’s obligations hereunder shall
remain in full force and effect until all Guaranteed Obligations shall have been
paid in full, the Commitments under the Credit Agreement shall have terminated
or expired and all Facility LC’s and Rate Management Transactions have
terminated or expired. If at any time any payment of the principal of or
interest on any Note or any other amount payable by the Principal or any other
party under the Credit Agreement, any Rate Management Transaction or any other
Loan Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Principal or otherwise, each of
the Subsidiary Guarantor’s obligations hereunder with respect to such payment
shall be reinstated as though such payment had been due but not made at such
time.

 

- 4 -



--------------------------------------------------------------------------------

SECTION 6. Waivers. Each of the Subsidiary Guarantors irrevocably waives, except
for any of the following expressly provided for herein, acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice with respect hereto or the Guaranteed Obligations, and also waives any
requirement that at any time any action be taken by any Person against the
Principal, any other guarantor of any of the Guaranteed Obligations, or any
other Person.

 

SECTION 7. Subrogation. Each of the Subsidiary Guarantors hereby agrees not to
assert any right, claim or cause of action, including, without limitation, a
claim for subrogation, reimbursement, indemnification or otherwise, against the
Principal arising out of or by reason of this Guaranty or the obligations
hereunder, including, without limitation, the payment or securing or purchasing
of any of the Guaranteed Obligations by any of the Subsidiary Guarantors unless
and until the Guaranteed Obligations are paid in full, any commitment to extend
credit under the Credit Agreement and any other Loan Documents is terminated and
all Facility LC’s and Rate Management Transactions have terminated or expired.

 

SECTION 8. Stay of Acceleration. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Principal, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, any Note, any Rate
Management Transaction or any other Loan Document shall nonetheless be payable
by each of the Subsidiary Guarantors hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.

 

SECTION 9. Limitation on Obligations. (a) The provisions of this Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any
Subsidiary Guarantor under this Guaranty would otherwise be held or determined
to be avoidable, invalid or unenforceable on account of the amount of such
Subsidiary Guarantor’s liability under this Guaranty, then, notwithstanding any
other provision of this Guaranty to the contrary, the amount of such liability
shall, without any further action by the Subsidiary Guarantors, the
Administrative Agent or any Lender, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Subsidiary Guarantor’s “Maximum Liability”). This Section 9(a) with respect to
the Maximum Liability of the Subsidiary Guarantors is intended solely to
preserve the rights of the Administrative Agent hereunder to the maximum extent
not subject to avoidance under applicable law, and neither the Subsidiary
Guarantor nor any other person or entity shall have any right or claim under
this Section 9(a) with respect to the Maximum Liability, except to the extent
necessary so that the obligations of the Subsidiary Guarantor hereunder shall
not be rendered voidable under applicable law.

 

(b) Each of the Subsidiary Guarantors agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each
Subsidiary Guarantor, and may exceed the aggregate Maximum Liability of all
other Subsidiary Guarantors, without impairing this Guaranty or affecting the
rights and remedies of the Administrative Agent hereunder. Nothing in this
Section 9(b) shall be construed to increase any Subsidiary Guarantor’s
obligations hereunder beyond its Maximum Liability.

 

- 5 -



--------------------------------------------------------------------------------

(c) In the event any Subsidiary Guarantor (a “Paying Subsidiary Guarantor”)
shall make any payment or payments under this Guaranty or shall suffer any loss
as a result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Subsidiary Guarantor (each a
“Non-Paying Subsidiary Guarantor”) shall contribute to such Paying Subsidiary
Guarantor an amount equal to such Non-Paying Subsidiary Guarantor’s “Pro Rata
Share” of such payment or payments made, or losses suffered, by such Paying
Subsidiary Guarantor. For the purposes hereof, each Non-Paying Subsidiary
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Subsidiary Guarantor shall be determined as of the date on which such
payment or loss was made by reference to the ratio of (i) such Non-Paying
Subsidiary Guarantor’s Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Subsidiary Guarantor’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Subsidiary Guarantor from the Principal after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Subsidiary Guarantors hereunder (including such Paying Subsidiary Guarantor)
as of such date (without giving effect to any right to receive, or obligation to
make, any contribution hereunder), or to the extent that a Maximum Liability has
not been determined for any Subsidiary Guarantors, the aggregate amount of all
monies received by such Subsidiary Guarantors from the Principal after the date
hereof (whether by loan, capital infusion or by other means). Nothing in this
Section 9(c) shall affect any Subsidiary Guarantor’s several liability for the
entire amount of the Guaranteed Obligations (up to such Subsidiary Guarantor’s
Maximum Liability). Each of the Subsidiary Guarantors covenants and agrees that
its right to receive any contribution under this Guaranty from a Non-Paying
Subsidiary Guarantor shall be subordinate and junior in right of payment to all
the Guaranteed Obligations. The provisions of this Section 9(c) are for the
benefit of both the Administrative Agent and the Subsidiary Guarantors and may
be enforced by any one, or more, or all of them in accordance with the terms
hereof.

 

(d) Notwithstanding any other provision of this Guaranty to the contrary, in
connection with any liquidation of Natick Realty, Inc. (“NRI”), the payment
obligations of NRI hereunder shall be subject and subordinate to the payment
obligations of NRI to its non-voting class of preferred shareholders with
respect to a liquidating distribution of up to $500,000.

 

SECTION 10. Application of Payments. All payments received by the Administrative
Agent hereunder shall be applied by the Administrative Agent to payment of the
Guaranteed Obligations in the following order unless a court of competent
jurisdiction shall otherwise direct:

 

(a) FIRST, to payment of all reasonable costs and expenses of the Administrative
Agent incurred in connection with the collection and enforcement of the
Guaranteed Obligations or of any security interest granted to the Administrative
Agent in connection with any collateral securing the Guaranteed Obligations;

 

- 6 -



--------------------------------------------------------------------------------

(b) SECOND, to payment of that portion of the Guaranteed Obligations
constituting accrued and unpaid interest and fees, pro rata among the Lenders
and their Affiliates in accordance with the amount of such accrued and unpaid
interest and fees owing to each of them;

 

(c) THIRD, to payment of the principal of the Guaranteed Obligations and the net
early termination payments and any other Rate Management Obligations then due
and unpaid from the Borrower to any of the Lenders or their Affiliates, pro rata
among the Lenders and their Affiliates in accordance with the amount of such
principal and such net early termination payments and other Rate Management
Obligations then due and unpaid owing to each of them; and

 

(d) FOURTH, to payment of any Guaranteed Obligations (other than those listed
above) pro rata among those parties to whom such Guaranteed Obligations are due
in accordance with the amounts owing to each of them.

 

SECTION 11. Notices. All notices, requests and other communications to any party
hereunder shall be given or made by telecopier or other writing and telecopied,
or mailed or delivered to the intended recipient at its address or telecopier
number set forth on the signature pages hereof or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of Article XIII of the
Credit Agreement. Except as otherwise provided in this Guaranty, all such
communications shall be deemed to have been duly given in accordance with the
manner set forth in the Credit Agreement.

 

SECTION 12. No Waivers. No failure or delay by the Administrative Agent or any
Lenders in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided in this Guaranty, the Credit
Agreement, any Note, any Rate Management Transaction and the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

SECTION 13. No Duty to Advise. Each of the Subsidiary Guarantors assumes all
responsibility for being and keeping itself informed of the Principal’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that each of the Subsidiary Guarantors assumes and incurs
under this Guaranty, and agrees that neither the Administrative Agent nor any
Lender has any duty to advise any of the Subsidiary Guarantors of information
known to it regarding those circumstances or risks.

 

SECTION 14. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Lenders and their respective successors and
permitted assigns and in the event of an assignment of any amounts payable under
the Credit Agreement, any Note, any Facility LC, any Rate Management
Transaction, or the other Loan Documents, the rights hereunder, to the extent
applicable to the indebtedness so assigned, shall be transferred with such
indebtedness.

 

- 7 -



--------------------------------------------------------------------------------

This Guaranty shall be binding upon each of the Subsidiary Guarantors and their
respective successors and permitted assigns.

 

SECTION 15. Changes in Writing. Neither this Guaranty nor any provision hereof
may be changed, waived, discharged or terminated orally, but only in writing
signed by each of the Subsidiary Guarantors and the Administrative Agent with
the consent of the Required Lenders.

 

SECTION 16. Costs of Enforcement. Each of the Subsidiary Guarantors agrees to
pay all reasonable costs and expenses including, without limitation, all
reasonable court costs and attorneys’ fees and expenses paid or incurred by the
Administrative Agent or any Lender or any Affiliate of any Lender in endeavoring
to collect all or any part of the Guaranteed Obligations from, or in prosecuting
any action against any such Subsidiary Guarantors of all or any part of the
Guaranteed Obligations.

 

SECTION 17. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.
THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS. EACH OF THE SUBSIDIARY GUARANTORS HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK, NEW
YORK AND FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS GUARANTY (INCLUDING, WITHOUT LIMITATION, ANY OF THE OTHER LOAN DOCUMENTS)
OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE SUBSIDIARY GUARANTORS
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE
SUBSIDIARY GUARANTORS, AND THE ADMINISTRATIVE AGENT AND THE LENDERS ACCEPTING
THIS GUARANTY, HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 18. Taxes etc. All payments required to be made by any of the Subsidiary
Guarantors hereunder shall be made without setoff or counterclaim and free and
clear of and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, duties or other charges of whatsoever nature
imposed by any government or any political or taxing authority thereof (but
excluding Excluded Taxes), provided, however, that if any of the Subsidiary
Guarantors is required by law to make such deduction or withholding, such
Subsidiary Guarantor shall forthwith (i) pay to the Administrative Agent or any
Lender, as applicable, such additional amount as results in the net amount
received by the Administrative Agent or any Lender, as applicable, equaling the
full amount which would have been received by the Administrative Agent or any
Lender, as applicable, had no such deduction or withholding been made, (ii) pay
the full

 

- 8 -



--------------------------------------------------------------------------------

amount deducted to the relevant authority in accordance with applicable law, and
(iii) furnish to the Administrative Agent or any Lender, as applicable,
certified copies of official receipts evidencing payment of such withholding
taxes within 30 days after such payment is made.

 

SECTION 19. Setoff. Without limiting the rights of the Administrative Agent or
the Lenders under applicable law, if all or any part of the Guaranteed
Obligations is then due, whether pursuant to the occurrence of a Default or
otherwise, then the Guarantor authorizes the Administrative Agent and the
Lenders to apply any sums standing to the credit of the Guarantor with the
Administrative Agent or any Lender or any Lending Installation of the
Administrative Agent or any Lender toward the payment of the Guaranteed
Obligations then due.

 

SECTION 20. Additional Subsidiary Guarantors. Pursuant to Section 6.20 of the
Credit Agreement, certain Subsidiaries are from time to time required to enter
into this Guaranty as a Subsidiary Guarantor. Upon execution and delivery after
the date hereof by the Administrative Agent and a Subsidiary of a supplement in
the form of Exhibit A hereto, such Subsidiary shall become a Subsidiary
Guarantor hereunder with the same force and effect as if originally named as a
Subsidiary Guarantor herein. The execution and delivery of any instrument adding
an additional Subsidiary Guarantor as a party to this Guaranty shall not require
the consent of any Subsidiary Guarantor hereunder, of the Borrower or of any
Lender. The rights and obligations of each Guarantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Subsidiary
Guarantor as a party hereto.

 

[signature pages follow]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Subsidiary Guarantors has caused this Guaranty
to be duly executed, under seal, by its authorized officer as of the day and
year first above written.

 

BJ’S NJ DISTRIBUTION CENTER, LLC, a

Delaware limited liability company

By:

   

Name:

   

Title:

   

 

Address:  

c/o BJ’s Wholesale Club, Inc.

One Mercer Road

P.O. Box 9600

Natick, Massachusetts 01760

    Attn:  

Frank D. Forward

Executive Vice President and

Chief Financial Officer

Telephone:   (508) 651-7406 Telecopy:   (508) 651-6551

 



--------------------------------------------------------------------------------

NATICK SECURITY CORP.,

a Massachusetts corporation

By:

   

Name:

   

Title:

   

 

Address:  

c/o BJ’s Wholesale Club, Inc.

One Mercer Road

P.O. Box 9600

Natick, Massachusetts 01760

    Attn:  

Frank D. Forward

Executive Vice President and

Chief Financial Officer

Telephone:   (508) 651-7406 Telecopy:   (508) 651-6551

 



--------------------------------------------------------------------------------

STRATHMORE HOLDINGS, INC.,

a Delaware corporation

By:

   

Name:

   

Title:

   

 

Address:  

c/o BJ’s Wholesale Club, Inc.

One Mercer Road

P.O. Box 9600

Natick, Massachusetts 01760

    Attn:  

Frank D. Forward

Executive Vice President and

Chief Financial Officer

Telephone:   (508) 651-7406 Telecopy:   (508) 651-6551

 



--------------------------------------------------------------------------------

NATICK REALTY, INC., a Maryland corporation By:     Name:     Title:    

 

Address:

 

c/o BJ’s Wholesale Club, Inc.

One Mercer Road

P.O. Box 9600

Natick, Massachusetts 01760

Attn: Frank D. Forward

Executive Vice President and

Chief Financial Officer

Telephone: Telecopy:  

(508) 651-7406

(508) 651-6551

 



--------------------------------------------------------------------------------

STRATHMORE PARTNERS LP, a Delaware limited partnership By:   Strathmore
Holdings, Inc., its general partner By:     Name:     Title:    

 

Address:

 

c/o BJ’s Wholesale Club, Inc.

One Mercer Road

P.O. Box 9600

Natick, Massachusetts 01760

Attn: Frank D. Forward

Executive Vice President and

Chief Financial Officer

Telephone: Telecopy:  

(508) 651-7406

(508) 651-6551

 



--------------------------------------------------------------------------------

BJ’S NORTHEAST BUSINESS TRUST, a Massachusetts business trust By:     Name:    
Title:    

 

Address:

 

c/o BJ’s Wholesale Club, Inc.

One Mercer Road

P.O. Box 9600

Natick, Massachusetts 01760

Attn: Frank D. Forward

Executive Vice President and

Chief Financial Officer

Telephone: Telecopy:  

(508) 651-7406

(508) 651-6551

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

TO GUARANTY

 

SUPPLEMENT NO.      dated as of                              , 20     to the
Guaranty dated as of April 28, 2005 (as the same may be amended, supplemented or
otherwise modified from time to time, the “Guaranty”), by the Subsidiaries of
BJ’s Wholesale Club, Inc., a Delaware corporation (the “Borrower”), party
thereto (individually, a “Guarantor” and collectively, the “Guarantors”) in
favor of the Administrative Agent, for the benefit of the Lenders.

 

Reference is made to the Credit Agreement dated as of April 28, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto
(the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”), as LC Issuer and as Swing Line Lender.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty and the Credit Agreement.

 

The Subsidiary Guarantors have entered into the Guaranty in order to induce the
Lenders to extend credit pursuant to the Credit Agreement. Pursuant to Section
6.20 of the Credit Agreement, the undersigned Subsidiary is required to enter
into the Guaranty as a Subsidiary Guarantor. Section 20 of the Guaranty provides
that additional Subsidiaries of the Borrower may become Subsidiary Guarantors
under the Guaranty by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary of the Borrower (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Subsidiary Guarantor under the Guaranty in
order to induce the Lenders to extend and continue the extension of credit
pursuant to the Credit Agreement.

 

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

 

SECTION 1. In accordance with Section 20 of the Guaranty, the New Guarantor by
its signature below becomes a Subsidiary Guarantor under the Guaranty with the
same force and effect as if originally named therein as a Subsidiary Guarantor
and the New Guarantor hereby (a) agrees to all the terms and warrants that the
representations and warranties made by it as a Subsidiary Guarantor thereunder
are true and correct in all material respects on and as of the date hereof
(except to the extent such representations and warranties expressly relate to an
earlier date). Each reference to a “Subsidiary Guarantor” in the Guaranty shall
be deemed to include the New Guarantor. The Guaranty is hereby incorporated
herein by reference.

 

SECTION 2. The New Guarantor represents and warrants to the Administrative Agent
and the Lenders that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

 

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 



--------------------------------------------------------------------------------

This Supplement shall become effective when the Administrative Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Guarantor and the Administrative Agent.

 

SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

 

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS, WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS, OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 

SECTION 6. All communications and notices hereunder shall be in writing and
given as provided in Section 11 of the Guaranty. All communications and notices
hereunder to the New Guarantor shall be given to it at the address set forth
under its signature below, with a copy to the Borrower.

 

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written

 

[Name of New Guarantor], By:     Name:     Title:    

Address:    

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:     Name:     Title:    

 